[MHM ] [Translation] Filed document: SECURITIES REGISTRATION STATEMENT To be filed with: Director of Kanto Local Finance Bureau Filing Date: April 6, 2009 Name of the Registrant Fund: PUTNAM INCOME FUND Name of Representative: Charles E. Porter Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison Address of Principal Office: One Post Office Square, Boston, Massachusetts 02109, U. S. A. Name and Title of Registration Agent: Harume Nakano Attorney-at-Law Ken Miura Attorney-at-Law Address or Place of Business Marunouchi Kitaguchi Building 6-5, Marunouchi 1-chome Chiyoda-ku, Tokyo Name of Liaison Contact: Harume Nakano Ken Miura Attorneys-at-Law Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Kitaguchi Building 6-5, Marunouchi 1-chome Chiyoda-ku, Tokyo Phone Number: 03-6212-8316 Name of the Fund Making Public PUTNAM INCOME FUND Offering or Sale of Foreign Investment Fund Securities: Aggregate Amount of Up to 3.4 billion U.S. dollars (approximately Foreign Investment Fund Securities JPY 304.5 billion) (2) for Class M Shares. to be Publicly Offered or Sold: Note 1: The above Address or Place of Business and Place of Liaison Contact will be changed to "Marunouchi Park Building, 6-1, Marunouchi 2-chome, Chiyoda-ku, Tokyo" as from May 7, 2009. Note 2: U.S.$ amount is translated into Japanese Yen at the rate of U.S.$l.00 JPY 89.55 the mean of the exchange rate quotations by The Bank of Tokyo-Mitsubishi UFJ, Ltd. for buying and selling spot dollars by telegraphic transfer against yen on January 30, 2009. Places where a copy of this Securities Registration Statement is available for Public Inspection: Not applicable. PART I. INFORMATION CONCERNING SECURITIES 1. NAME OF FUND: PUTNAM INCOME FUND (hereinafter referred to as the "Fund") 2. NATURE OF FOREIGN Six classes of shares (Class A shares, INVESTMENT FUND SECU- Class B shares, Class C shares, Class M shares, RITIES CERTIFICATES: Class R shares and Class Y shares) Registered shares without par value In Japan, only Class M shares (hereinafter referred to as the "Shares") are publicly offered. The Shares are additional offering type (" Tsuikagata "). No rating has been acquired. 3. TOTAL AMOUNT OF Up to 3.4 billion U.S. dollars (approximately OFFERING PRICE: JPY 304.5 billion) for Class M Shares. Note 1: Dollar amount is translated for convenience at the rate of $1.00 JPY 89.55 (the mean of the exchange rate quotations by The Bank of Tokyo-Mitsubishi UFJ, Ltd. for buying and selling spot dollars by telegraphic transfer against yen on January 30, 2009). The same applies hereinafter, unless otherwise indicated. Note 2: In this document, money amounts and percentages ending in the numeral 5 or higher have been rounded up to 10 and otherwise rounded down. Therefore, there are cases in which the amount for the "total" column is not equal to the aggregate amount. Also, conversion into other currencies is done by simply multiplying the corresponding amount by the conversion rate specified and rounding the resulting number up to 10 if the amount ends in the numeral 5 or higher and otherwise rounding down when necessary. As a result, there are cases in which Japanese yen figures for the same information differ from each other. 4. ISSUE PRICE: The Net Asset Value per Share next calculated on a Fund Business Day after the application for purchase is received by the Fund (the "Issue Price"). Note: A "Fund Business Day" means a day on which the New York Stock Exchange is open for business. The Issue Price may be applicable at the PLACE OF SUBSCRIPTION described in Item 8 below. 5. SALES CHARGE: The public offering price means the amount calculated by dividing the net asset value by (1- 0.0325), and rounding to three decimal places. The sales charge in Japan shall be 3% of the amount obtained by deduction of the amount - 2 - equivalent to 3.15% (3% after tax deduction) of the public offering price from such price (hereinafter referred to as the "Sales Price"). Any amount of the Sales Price, that is over the net asset value, shall be retained by Putnam Retail Management Limited Partnership (the "Principal Underwriter"), principal underwriter of the Fund. 6. MINIMUM AMOUNT OR The minimum amount for purchase of Shares NUMBER OF SHARES is 200 shares. Shares may be purchased in FOR SUBSCRIPTION: integral multiples of 100 shares. 7. PERIOD OF SUBSCRIPTION: From: April 7, 2009 (Tuesday) To: April 6, 2010 (Tuesday) Provided that the subscription is handled only on a Fund Business Day and a business day when financial instruments firms are open for business in Japan. 8. PLACE OF SUBSCRIPTION: Mizuho Investors Securities Co., Ltd. (hereinafter referred to as "Mizuho Investors" or "Distributor") Shibusawa City Place A., 13-16, Nihonbashi- Kayaba-cho 1-chome, Chuo-ku, Tokyo Note: The subscription is handled at the head office and the branch offices in Japan of the above-mentioned Distributor. 9. DATE Investors shall pay the Issue Price and Sales OF PAYMENT: Charge to Mizuho Investors within 4 business days in Japan from the day when Mizuho Investors confirms the execution of the order (the "Trade Day"). The total issue price for each Application Day will be transferred by Mizuho Investors to the account of the Principal Underwriter within 3 Fund Business Days (hereinafter referred to as "Payment Date") from (and including) the Application Day. - 3 - 10. PLACE OF PAYMENT: Mizuho Investors: Shibusawa City Place A., 13-16, Nihonbashi- Kayaba-cho 1-chome, Chuo-ku, Tokyo 11. MATTERS CONCERNING THE TRANSFER AGENCY: Not applicable. 12. MISCELLANEOUS: (a) DEPOSIT FOR SUBSCRIPTION: None. (b) OUTLINE OF UNDERWRITING, ETC.: (i) Mizuho Investors undertakes to make a public offering of the Shares in accordance with an agreement dated 18th August, 1997 with the Principal Underwriter in connection with the sale of the Shares in Japan. (ii) During the public offering period, Mizuho Investors will execute or forward purchase orders and repurchase requests for the Shares received directly or indirectly through other Sales Handling Companies (hereinafter referred to, together with Distributor, as "Sales Handling Companies") to the Fund. Note: "Sales Handling Company" means a financial instruments firm and/or registration agent financial institution which shall conclude the agreement with a distributor concerning agency business of units of the Fund, acts as agent for a distributor for subscription or redemption of shares from investors and subscription money from investors or payment of redemption proceeds to investors, etc. (iii) The Fund has appointed Mizuho Investors as the Agent Company (the "Agent Company") in Japan. Note: "The Agent Company" shall mean a company which, under a contract made with a foreign issuer or a local underwriter of investment securities, makes public the net asset value per Share and submits or forwards the financial reports or other documents to the Japan Securities Dealers Association ("JSDA") and Sales Handling Companies rendering such other services. (c) Method of Subscription: Investors who subscribe to Shares shall enter into an agreement with the Sales Handling Companies concerning transactions of foreign securities. The Sales Handling Companies shall provide to the investors a Contract Concerning a Foreign Securities Transactions Account and other prescribed contracts (collectively the "Account Contract") and the investors submit to the Sales Handling Companies an application requesting the opening of a transactions account under the Account Contract. The subscription amount shall be paid in yen in principal and the yen exchange rate shall be the exchange rate which shall be based on the foreign exchange rate quoted in the Tokyo Foreign Exchange Market on the Trade Day of each subscription and which shall be determined by such Sales Handling Companies. - 4 - The subscription amount shall be paid in dollars to the account of the Principal Underwriter, by Mizuho Investors on the Payment Date. (d) PAST PERFORMANCE The performance information below gives some indication of the fund's risks and potential rewards associated with an investment in the Fund and why a long-term investment horizon is important. The bar chart shows calendar year returns and the average annual total return over the past 10 years for the Fund's class M shares. Performance figures in the bar chart do not reflect the impact of sales charges. If they did, performance would be less than that shown. Although this information can be valuable, it is important to remember that past performance is not necessarily an indication of future results. Annual Performance of class M shares at net asset value * In the Fund's best calendar during this period (Q3 2001), a $1,000 investment would have grown 4.20% to $1,042. * In the Fund's worst calendar quarter during this period (Q4 2008), a $1,000 investment would have declined 14.44% to$856. Average Annual Total Returns (for periods ending 12/31/2008) Past 1 year Past 5 years Past 10 years Class M - 23.01% - 2.28% 1.28% The Barclays Capital Aggregate Bond Index 5.24% 4.65% 5.63% (no deduction for fees, expenses or taxes) This table compares the Fund's performance to that of a broad measure of market performance. Unlike the bar chart, this performance information reflects the impact of sales charges (see (e) COSTS ASSOCIATED WITH AN INVESTOR'S INVESTMENT below for details). Class M share performance reflects the current maximum initial sales charge of 3.25% . The Fund's performance for portions of the period benefited from the agreement of Putnam Investment Management, LLC (the "Investment Management Company") to limit the Fund's expenses. The Fund's - 5 - performance is compared to The Barclays Capital Aggregate Bond Index, an unmanaged index of U.S. investment-grade fixed-income securities. (e) COSTS ASSOCIATED WITH AN INVESTOR'S' INVESTMENT Maximum sales charges and redemption fees (paid directly from an investor's investment) This table summarizes the fees and expenses investors may pay if they invest in the Fund. Expenses are based on the Fund's last fiscal year. Shareholder Fees (fees paid directly from an investor's investment)* Class M Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of the offering price) 3.25% Maximum Deferred Sales Charge (Load) (as a percentage of the original purchase price or redemption proceeds, whichever is lower) NONE** Maximum Redemption Fee*** (as a percentage of total redemption proceeds) 1.00% * Certain investments in class M shares may qualify for discounts on applicable sales charges. ** A deferred sales charge of 0.40% on class M shares may be imposed on certain redemptions of shares bought without an initial sales charge outside of Japan. *** A 1.00% redemption fee (also referred to as a "short-term trading fee") may apply to any shares that are redeemed (either by selling or exchanging into another fund) within 7 days of purchase. (Redemption fees will not apply to redemptions from omnibus accounts in which the Japanese shareholders invest.) Total Annual Fund Operating Expenses (expenses that are deducted from Fund assets) All mutual funds pay ongoing fees for investment management and other services. These charges, expressed as a percentage of Fund assets, are known as the Total Annual Fund Operating Expenses. The table below shows the Fund's annual operating expenses for the fiscal year ended October 31, 2008 (except as otherwise indicated). Distribution Acquired Fund Total Annual Expense Manage- & Service Other Operating Fund Operating Reimburse- Net ment Fees 12b-1 Fees Expenses Expenses  Expenses ment Expenses Class M 0.53% 0.50% 0.30% 0.01% 1.34% (0.09%) 1.25%  Reflects the Investment Management Company's contractual obligation to limit Fund expenses through October 31, 2009.   Estimate of expenses attributable to the Fund's investment in other investment companies based on the total annual fund operating expenses of such companies as reported in their most recent shareholder reports (net of any applicable expense limitations). These indirect expenses will vary from time to time depending on the Fund's investments in other investment companies and their operating expenses. (f) HOW DO THESE FEES AND EXPENSES LOOK IN DOLLAR TERMS? - 6 - This example takes the maximum up-front sales charge and annual operating expenses and translates them into dollar amounts, showing the cumulative effect of these costs over time. This helps investors more easily compare the cost of investing in the Fund to the cost of investing in other mutual funds. The example makes certain assumptions. It assumes that an investor invests $10,000 in the Fund for the time periods shown and then redeems all shares at the end of those periods. It also assumes a 5% return on an investor's investment each year and that the Fund's operating expenses remain the same. The example is hypothetical; actual costs and returns may be higher or lower. Example: Sales charge plus annual operating expenses on a $10,000 investment over time 1 year 3 years 5 years 10 years Class M $448 $727 $1,027 $1,878 (g) Offerings other than in Japan: Shares are simultaneously offered in the United States of America. - 7 - PART II. INFORMATION CONCERNING THE FUND I. DESCRIPTION OF THE FUND 1. NATURE OF THE FUND (1) Objectives and Basic Nature of the Fund: (i) Form of the Fund: Putnam Income Fund (the "Fund") is a Massachusetts business trust organized on August 13, 1982 as the successor to The Putnam Income Fund, Inc., a Massachusetts corporation organized on October 13, 1954. A copy of the Agreement and Declaration of Trust, which is governed by Massachusetts law, is on file with the Secretary of The Commonwealth of Massachusetts. The Fund is an open-end management investment company with an unlimited number of authorized shares of beneficial interest which may be divided without shareholder approval into two or more classes of shares having such preferences and special or relative rights and privileges as the Trustees determine. Only the Fund's class M shares are currently offered in Japan. The Fund also offers other classes of shares with different sales charges and expenses in the United States of America. Because of these different sales charges and expenses, the investment performance of the classes will vary. Each share has one vote, with fractional shares voting proportionally. Shares of all classes will vote together as a single class except when otherwise required by law or as determined by the Trustees. Shares are freely transferable, are entitled to dividends as declared by the Trustees, and, if the Fund were liquidated, would receive the net assets of the Fund. The Fund may suspend the sale of shares at any time and may refuse any order to purchase shares. Although the Fund is not required to hold annual meetings of its shareholders, shareholders holding at least 10% of the outstanding shares entitled to vote have the right to call a meeting to elect or remove Trustees, or to take other actions as provided in the Agreement and Declaration of Trust. The Fund has voluntarily undertaken to hold a shareholder meeting at which the Board of Trustees would be elected at least every five years beginning in 2004. The Fund is a "diversified" investment company under the Investment Company Act of 1940. This means that with respect to 75% of its total assets, the Fund may not invest more than 5% of its total assets in the securities of any one issuer (except U.S. government securities and securities issued by other investment companies). The remaining 25% of its total assets is not subject to this restriction. To the extent the Fund invests a significant portion of its assets in the securities of a particular issuer, it will be subject to an increased risk of loss if the market value of such issuer's securities declines. - 8 - If an investor owns fewer shares than the minimum set by the Trustees (presently 20 shares), the Fund may choose to redeem the investor's shares without the investor's permission and send the investor the proceeds. The Fund may also redeem shares if investors own shares above a maximum amount set by the Trustees. There is presently no maximum, but the Trustees could set a maximum that would apply to both present and future investors. No limitation is set to the amount of the trust money. (ii) Objectives and Basic Nature of the Fund: GOAL The Fund seeks high current income consistent with what Putnam Investment Management, LLC (the "Investment Management Company") believes to be prudent risk. MAIN INVESTMENT STRATEGIES - BONDS The Fund invests mainly in bonds that: - are securitized debt instruments and other obligations of companies and governments worldwide denominated in U.S. dollars, - are either investment-grade or below investment-grade, and - have intermediate to long-term maturities (three years or longer). MAIN RISKS The main risks that could adversely affect the value of the Fund's shares and the total return on an investor's investment include: - Credit risk - the risk that the issuers of the Fund's investments will not make, or will be perceived to be unlikely to make, timely payments of interest and principal. Because the Fund may invest significantly in below-investment-grade bonds (sometimes referred to as "junk bonds"), it is subject to heightened credit risk. Investors should carefully consider the risks associated with an investment in the Fund. - Market risk and interest rate risk  the risk that movements in financial markets will adversely affect the value of the Fund's investments. This risk includes interest rate risk, which means that the prices of the Fund's investments are likely to fall if interest rates rise. Interest rate risk is generally higher for investments with longer maturities. - Mortgage-backed investments risk - the risk that, compared to other debt, mortgage-backed investments may increase in value less when interest rates decline, and decline in value more when interest rates rise. - Derivatives risk - the risk that the Fund's use of derivatives will cause losses due to increased exposure to the risks described above, the unexpected effect - 9 - of market movements on a derivative's price, or the potential inability to terminate derivatives positions. Investors can lose money by investing in the Fund. The Fund may not achieve its goal and is not intended as a complete investment program. An investment in the Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. - 10 - - 11 - (ii) The name, Role in Management of the Fund and Outline of Agreements of Affiliated Parties of the Investment Management Company and the Fund: Name Role in Management of Outline of Agreements of Affiliated the Fund Parties Putnam Investment Investment The Management Contract (Note 1) Management, LLC Management Company dated August 3, 2007 between the Fund and the Investment Management Company provides for investment management services to the Fund. Putnam Investor Investor Servicing Investor Servicing Agreement (Note 2) Services, Inc. Agent dated January 1, 2009 with the Fund provides for investor services to the Fund. State Street Bank Custodian and Master Custodian Agreement (Note 3) and Trust Company Sub-Accounting Agent dated January 1, 2007 with the Fund provides for the custodial services to the Fund. Master Sub-Accounting Agreement (Note 4) dated January 1, 2007 with the Investment Management Company provides the sub-accounting services for the Fund. Putnam Retail Principal Underwriter Distributor's Contract dated August Management 3, 2007 with the Fund provides for Limited Partnership underwriting services of the Fund's ("Putnam Retail shares. Management") Mizuho Investors Agent Company Agent Company Agreement (Note 5) Securities Co., Ltd. Distributor in Japan dated July 23, 1997 with the Fund ("Mizuho provides the agent company services Investors") in Japan. Japan Dealer Sales Contract (Note 6 ) dated August 18, 1997 with the Principal Underwriter provides the forwarding of sales in Japan for the Fund. (Note 1) The "Management Contract" shall mean an agreement by which the Investment Management Company agrees to furnish continuously an investment program for the Fund, and to manage, supervise and conduct the other affairs and business of the Fund in compliance with the provisions of the Agreement and the Declaration of Trust and the By-Laws of the Fund and its stated investment objectives, policies and restrictions. (Note 2) The "Investor Servicing Agreement" is an agreement by which the Investor Servicing Agent agrees to provide investor servicing agent functions to the Fund. (Note 3) The "Master Custodian Agreement" in an agreement by which the Custodian provides services for the Fund's assets such as custody, delivery and registration of the securities, funds and other property owned by the Fund. (Note 4) The "Master Sub-Accounting Agreement" is an agreement by which the Sub-Accounting Agent agrees to provide sub-accounting agent functions to the Fund . - 12 - (Note 5) The "Agent Company Agreement" shall mean an agreement that the Agent Company in Japan, which was appointed by the Fund, agrees to distribute the prospectuses to the Sales Handling Companies regarding the shares of the Fund, publish the net asset value per share, and distribute the documents such as the management reports, etc. in accordance with the provisions of the applicable laws and regulations of Japan and/or the rules of the Japan Securities Dealers' Association. (Note 6) The "Japan Dealer Sales Contract" shall mean an agreement that the Distributor in Japan agrees to sell the shares delivered by the Investment Management Company for the purpose of public offering in Japan in accordance with the provisions of the applicable laws and regulations of Japan and the prospectus. (iii) Outline of the Investment Management Company A. Fund (A) Law of Place of Incorporation The Fund is a Massachusetts business trust organized in Massachusetts, U.S.A. on August 13, 1982 as the successor to The Putnam Income Fund, Inc., a Massachusetts corporation formed on October 13, 1954. Chapter 182 of the Massachusetts General Laws prescribes the fundamental matters in regard to the operations of certain business trusts constituting voluntary associations under that chapter. The Fund is an open-end, diversified management company under the Investment Company Act of 1940. (B) Purpose of the Fund The purpose of the Fund is to provide investors with a managed investment primarily in securities, debt instruments and other instruments and rights of a financial character. (C) Amount of Capital Stock Not applicable. (D) History of the Fund October 13, 1954: Organization of the Fund as a Massachusetts corporation. August 13, 1982: Organization of the Fund as a Massachusetts business trust. Adoption of the Agreement and Declaration of Trust. April 7, 1989: Adoption of the Amended and Restated Agreement and Declaration of Trust. (E) Information Concerning Major Shareholders Not applicable. B. Putnam Investment Management, LLC (the "Investment Management Company") (A) Law of Place of Incorporation - 13 - The Investment Management Company is a limited liability company organized under the Law of the State of Delaware, U.S.A. Its investment advisory business is regulated under the Investment Advisers Act of 1940. Under the Investment Advisers Act of 1940, an investment adviser means, with certain exceptions, any person who, for compensation, engages in the business of advising others, either directly or through publications or writings, as to the value of securities or as to the advisability of investing in, purchasing or selling securities, or who, for compensation and as part of a regular business, issues analyses or reports concerning securities. Investment advisers under the Investment Advisers Act of 1940 may not conduct their business unless they are registered with the Securities and Exchange Commission (the "SEC"). The Investment Management Company is registered as an investment adviser under the Investment Advisers Act of 1940. (B) Purpose of the Company The Investment Management Company's primary business is investment management, which includes the buying, selling, exchanging and trading of securities of all descriptions on behalf of mutual funds in any part of the world. (C) Amount of Capital Stock 1. Amount of Member's Equity (as of the end of January, 2009):  2. Amount of Member's Equity (for the past five years): Amount of Year Member's Equity End of 2004* -$9,155,466 End of 2005 $73,231,356 End of 2006 $70,594,104 End of 2007 $117,226,875 End of 2008 $58,526,939   Unaudited. * During 2004, the Investment Management Company accrued $223,524,388 of regulatory settlements. This, along with net intercompany transactions with the Parent and its affiliates, resulted in the decrease. Net income for the year ended December 31, 2004 was $89,819,256. This was offset by $243,460,758 of net intercompany transactions, which are factored as a reduction of Members' Equity. (D) History of the Company The Investment Management Company is one of America's oldest and largest money management firms. The Investment Management Company's staff of experienced portfolio managers and research analysts selects securities and constantly supervises the Fund's portfolio. By pooling an investor's money with that of other investors, a greater variety of securities can be purchased than would be the case - 14 - individually; the resulting diversification helps reduce investment risk. The Investment Management Company has been managing mutual funds since 1937. The firm serves as the Investment Management Company for the funds in the Putnam Family, with mutual fund assets of approximately $50.6 billion in aggregate net asset value and over 6 million shareholder accounts at January 31, 2009. An affiliate of the Investment Management Company, The Putnam Advisory Company, LLC, manages domestic and foreign institutional accounts and mutual funds, including the accounts of many Fortune 500 companies. Another affiliate, Putnam Investments Limited, provides a full range of international advisory services to institutional and retail clients. Another affiliate, Putnam Fiduciary Trust Company, provides investment advice to institutional clients under its banking and fiduciary responsibilities. Total assets under management of Putnam entities, including mutual funds and other clients, are nearly US$101.1 billion as of the end of January, 2009. Putnam Investment Management, LLC, Putnam Retail Management, Putnam Investment Limited and Putnam Fiduciary Trust Company are subsidiaries of Putnam Investments LLC, which is located at One Post Office Square, Boston, Massachusetts 02109 and, except for a minority stake owned by employees, is owned by Great-West Lifeco, Inc., a financial services holding company with operations in Canada, the United States and Europe and is a member of the Power Financial Corporation group of companies. (E) Information Concerning Major Stockholders As of the end of January, 2009, all the outstanding interests of the Investment Management Company were owned by Putnam Investments LLC. See subsection (D) above. 2. INVESTMENT POLICY (1) Basic Policy for Investment: This section contains greater detail on the Fund's main investment strategies and the related risks an investor would face as a Fund shareholder. It is important to keep in mind that risk and reward generally go hand in hand; the higher the potential for reward, the greater the risk. The Investment Management Company pursues the Fund's goal by investing mainly in bonds that are securitized debt instruments and other government and corporate obligations. The Investment Management Company will consider, among other things, credit, interest rate and prepayment risks as well as general market conditions when deciding whether to buy or sell investments. (2) Objectives of Investment: - 15 - MAIN INVESTMENT STRATEGIES - BONDS The Fund invests mainly in bonds that: - are securitized debt instruments and other obligations of companies and governments worldwide denominated in U.S. dollars, - are either investment-grade or below investment-grade, and - have intermediate to long-term maturities (three years or longer). Non-U.S. investments . The Fund may invest in U.S. dollar-denominated fixed-income securities of non-U.S. issuers. These non-U.S. investments involve certain special risks described below (see P. 34). Derivatives. The Investment Management Company may engage in a variety of transactions involving derivatives, such as futures, options and swap contracts. Derivatives are financial instruments whose value depends upon, or is derived from, the value of something else, such as one or more underlying investments, pools of investments, indexes or currencies. The Investment Management Company may make use of "short" derivatives positions, the values of which move in the opposite direction from the price of the underlying investment, pool of investments, index or currency. The Investment Management Company may use derivatives both for hedging and non-hedging purposes. For example, the Investment Management Company may use derivatives to increase or decrease the Fund's exposure to long- or short-term interest rates (in the United States or abroad) or as a substitute for a direct investment in the securities of one or more issuers. However, the Investment Management Company may also choose not to use derivatives, based on its evaluation of market conditions or the availability of suitable derivatives. Investments in derivatives may be applied toward meeting a requirement to invest in a particular kind of investment if the derivatives have economic characteristics similar to that investment. Mortgage-backed and Asset-backed Securities Mortgage-backed securities, including collateralized mortgage obligations ("CMOs") and certain stripped mortgage-backed securities, represent a participation in, or are secured by, mortgage loans. Asset-backed securities are structured like mortgage-backed securities, but instead of mortgage loans or interests in mortgage loans , the underlying assets may include such items as motor vehicle installment sales or installment loan contracts, leases of various types of real and personal property, and receivables from credit card agreements. Mortgage-backed securities have yield and maturity characteristics corresponding to the underlying assets. Unlike traditional debt securities, which may pay a fixed rate of interest until maturity, when the entire principal amount comes due, payments on certain mortgage-backed securities include both interest and a partial repayment of - 16 - principal. Besides the scheduled repayment of principal, repayments of principal may result from voluntary prepayment, refinancing or foreclosure of the underlying mortgage loans. If property owners make unscheduled prepayments of their mortgage loans, these prepayments will result in early payment of the applicable mortgage-backed securities. In that event, the Fund may be unable to invest the proceeds from the early payment of the mortgage-backed securities in an investment that provides as high a yield as the mortgage-backed securities. Consequently, early payment associated with mortgage-backed securities may cause these securities to experience significantly greater price and yield volatility than that experienced by traditional fixed-income securities. The occurrence of mortgage prepayments is affected by factors including the level of interest rates, general economic conditions, the location and age of the mortgage and other social and demographic conditions. During periods of falling interest rates, the rate of mortgage prepayments tends to increase, thereby tending to decrease the life of mortgage-backed securities. During periods of rising interest rates, the rate of mortgage prepayments usually decreases, thereby tending to increase the life of mortgage-backed securities. If the life of a mortgage-backed security is inaccurately predicted, the Fund may not be able to realize the rate of return it expected. Adjustable rate mortgage securities ("ARMs"), like traditional mortgage-backed securities, are interests in pools of mortgage loans that provide investors with payments consisting of both principal and interest as mortgage loans in the underlying mortgage pool are paid off by the borrowers. Unlike fixed-rate mortgage-backed securities, ARMs are collateralized by or represent interests in mortgage loans with variable rates of interest. These interest rates are reset at periodic intervals, usually by reference to an interest rate index or market interest rate. Although the rate adjustment feature may act as a buffer to reduce sharp changes in the value of adjustable rate securities, these securities are still subject to changes in value based on, among other things, changes in market interest rates or changes in the issuer's creditworthiness. Because the interest rates are reset only periodically, changes in the interest rate on ARMs may lag changes in prevailing market interest rates. Also, some ARMs (or the underlying mortgages) are subject to caps or floors that limit the maximum change in the interest rate during a specified period or over the life of the security. As a result, changes in the interest rate on an ARM may not fully reflect changes in prevailing market interest rates during certain periods. The fund may also invest in "hybrid" ARMs, whose underlying mortgages combine fixed-rate and adjustable rate features. - 17 - Other investments In addition to the main investment strategies described above, the Investment Management Company may make other types of investments, such as investments in hybrid and structured bonds and notes, and preferred securities that would be characterized as debt securities under applicable accounting standards and tax laws. The Fund may also loan its portfolio securities to earn additional income. These practices may be subject to other risks. Alternative strategies. Under normal market conditions, the Investment Management Company keeps the Fund's portfolio fully invested, with minimal cash holdings. However, at times the Investment Management Company may judge that market conditions make pursuing the Fund's usual investment strategies inconsistent with the best interests of its shareholders. The Investment Management Company then may temporarily use alternative strategies that are mainly designed to limit losses. However, the Investment Management Company may choose not to use these strategies for a variety of reasons, even in very volatile market conditions. These strategies may cause the Fund to miss out on investment opportunities, and may prevent the Fund from achieving its goal. Changes in policies . The Fund's Trustees may change the Fund's goal, investment strategies and other policies without shareholder approval, except as otherwise indicated. Options on Securities Writing covered options. The Fund may write covered call options and covered put options on optionable securities held in its portfolio or that it has an absolute and immediate right to acquire without additional cash consideration (or, if additional cash consideration is required, cash or other assets determined to be liquid by the Investment Management Company in accordance with procedures established by the Trustees, in such amount as are set aside on the Fund's books), when in the opinion of the Investment Management Company such transactions are consistent with the Fund's investment objective(s) and policies. Call options written by the Fund give the purchaser the right to buy the underlying securities from the Fund at a stated exercise price; put options give the purchaser the right to sell the underlying securities to the Fund at a stated price. The Fund may write only covered options, which means that, so long as the Fund is obligated as the writer of a call option, it will own the underlying securities subject to the option (or comparable securities satisfying the cover requirements of securities exchanges) or have an absolute and immediate right to acquire without additional cash consideration (or, if additional cash consideration is required, cash or other assets determined to be liquid by the Investment Management Company in - 18 - accordance with procedures established by the Trustees, in such amount as are set aside on the Fund's books). In the case of put options, the Fund will set aside on its books assets determined to be liquid by the Investment Management Company in accordance with procedures established by the Trustees and equal in value to the price to be paid if the option is exercised. In addition, the Fund will be considered to have covered a put or call option if and to the extent that it holds an option that offsets some or all of the risk of the option it has written. The Fund may write combinations of covered puts and calls on the same underlying security. The Fund will receive a premium from writing a put or call option, which increases the Fund's return in the event the option expires unexercised or is closed out at a profit. The amount of the premium reflects, among other things, the relationship between the exercise price and the current market value of the underlying security, the volatility of the underlying security, the amount of time remaining until expiration, current interest rates, and the effect of supply and demand in the options market and in the market for the underlying security. By writing a call option, if the Fund holds the security, the Fund limits its opportunity to profit from any increase in the market value of the underlying security above the exercise price of the option but continues to bear the risk of a decline in the value of the underlying security. If the Fund does not hold the underlying security, the Fund bears the risk that, if the market price exceeds the option strike price, the Fund will suffer a loss equal to the difference at the time of exercise. By writing a put option, the Fund assumes the risk that it may be required to purchase the underlying security for an exercise price higher than its then-current market value, resulting in a potential capital loss unless the security subsequently appreciates in value. The Fund may terminate an option that it has written prior to its expiration by entering into a closing purchase transaction, in which it purchases an offsetting option. The Fund realizes a profit or loss from a closing transaction if the cost of the transaction (option premium plus transaction costs) is less or more than the premium received from writing the option. If the Fund writes a call option but does not own the underlying security, and when it writes a put option, the Fund may be required to deposit cash or securities with its broker as "margin," or collateral, for its obligation to buy or sell the underlying security. As the value of the underlying security varies, the Fund may have to deposit additional margin with the broker. Margin requirements are complex and are fixed by individual brokers, subject to minimum requirements currently imposed by the Federal Reserve Board and by stock exchanges and other self-regulatory organizations. Purchasing put options. The Fund may purchase put options to protect its portfolio holdings in an underlying security against a decline in market value. Such - 19 - protection is provided during the life of the put option since the Fund, as holder of the option, is able to sell the underlying security at the put exercise price regardless of any decline in the underlying security's market price. In order for a put option to be profitable, the market price of the underlying security must decline sufficiently below the exercise price to cover the premium and transaction costs. By using put options in this manner, the Fund will reduce any profit it might otherwise have realized from appreciation of the underlying security by the premium paid for the put option and by transaction costs. The Fund may also purchase put options for other investment purposes. Purchasing call options. The Fund may purchase call options to hedge against an increase in the price of securities that the Fund wants ultimately to buy. Such hedge protection is provided during the life of the call option since the Fund, as holder of the call option, is able to buy the underlying security at the exercise price regardless of any increase in the underlying security's market price. In order for a call option to be profitable, the market price of the underlying security must rise sufficiently above the exercise price to cover the premium and transaction costs. The Fund may also purchase call options for other investment purposes. Over-the-counter ("OTC") options purchased by the Fund and assets held to cover OTC options written by the Fund may, under certain circumstances, be considered illiquid securities for purposes of any limitation on the Fund's ability to invest in illiquid securities. The Fund may use both European-style options, which are only exercisable immediately prior to their expiration, and American-style options, which are exercisable at any time prior to the expiration date. In addition to options on securities and futures, the Fund may also enter into options on futures, swaps, or other instruments. Securities Loans . The Fund may make secured loans of its portfolio securities, on either a short-term or long-term basis, amounting to not more than 25% of its total assets, thereby realizing additional income. Hybrid Instruments. Under U.S. law, these instruments are generally considered derivatives and include indexed or structured securities, and combine the elements of futures contracts or options with those of debt, preferred equity or a depository instrument. A hybrid instrument may be a debt security, preferred stock, warrant, convertible security, certificate of deposit or other evidence of indebtedness on which a portion of or all interest payments, and/or the principal or stated amount payable at maturity, redemption or retirement, is determined by reference to prices, changes in prices, or differences between prices, of securities, currencies, intangibles, goods, articles or commodities (collectively, "underlying assets"), or by another objective index, - 20 - economic factor or other measure, including interest rates, currency exchange rates, or commodities or securities indices (collectively, "benchmarks"). Hybrid instruments may take a number of forms, including, but not limited to, debt instruments with interest or principal payments or redemption terms determined by reference to the value of an index at a future time, preferred stock with dividend rates determined by reference to the value of a currency, or convertible securities with the conversion terms related to a particular commodity. Portfolio transactions and portfolio turnover rate. The Fund's daily transactions on stock exchanges, commodities markets and futures markets involve costs that are reflected in the Fund's total return but not in the Total Annual Fund Operating Expenses. The Fund paid $475,931 in brokerage commissions during the last fiscal year, representing 0.02% of the Fund's average net assets. Combining the brokerage commissions paid by the Fund during the last fiscal year (as a percentage of the Fund's average net assets) with the Fund's Net Expenses ratio for class M shares results in a "combined cost ratio" of 1.02% of the Fund's average net assets for class M shares for the last fiscal year. Because different types of fund's use different trading procedures, investors should exercise caution in comparing brokerage commissions and combined cost ratios for different types of funds. For example, while brokerage commissions represent one component of the Fund's transaction costs, they do not reflect any undisclosed amount of profit or "mark-up" included in the price paid by the Fund for principal transactions (transactions made directly with a dealer or other counterparty), including most fixed income securities and certain derivatives. In addition, brokerage commissions do not reflect other elements of transaction costs, including the extent to which the Fund's purchase and sale transactions may change the market price for an investment (the "market impact"). Another factor in transaction costs is the Fund's portfolio turnover rate, which measures how frequently the Fund buys and sells investments. A portfolio turnover rate of 100%, for example, would mean that the fund sold and replaced securities valued at 100% of the funds assets within a one-year period. Funds with high turnover may be more likely to realize capital gains that must be distributed to shareholders as taxable income. High turnover may also cause a Fund to pay more brokerage commissions and other transaction costs, which may detract from performance. The Fund's portfolio turnover rate and the amount of brokerage commissions it pays will vary over time based on market conditions. The Fund's portfolio turnover rate for the past five fiscal years compared with the average turnover rate for the Fund's Lipper category. - 21 - Turnover Comparison Putnam Income Fund 200% 323% 239% 300% 441% Lipper Corporate Debt Funds A Rated Average* 107% 106% 138% 152% 163% * Average portfolio turnover rate of the funds viewed by Lipper Inc. as having the same investment classification or objective as the Fund. The Lipper category average portfolio turnover rate is calculated using the portfolio turnover rate for the fiscal year end of each fund in the Lipper category. Fiscal years may vary across funds in the Lipper category, which may limit the comparability of the Fund's portfolio turnover rate to the Lipper average. Comparative data for the last fiscal year is based on information available as of December 31, 2008. Portfolio holdings. For information on the Fund's portfolio, investors may visit the Putnam Investments website, www.putnam.com/individual, where the Fund's top 10 holdings and related portfolio information may be viewed monthly beginning approximately 15 days after the end of each month, and full portfolio holdings may be viewed beginning on the last business day of the month after the end of each calendar quarter. This information will remain available on the website until the Fund files a Form N-CSR or N-Q with the SEC for the period that includes the date of the information, after which such information can be found on the SEC's website at htpp://www.sec.gov. (3) Management Structure of the Fund: The Investment Management Company is ultimately managed by its managing member. The investment performance and portfolio of the Fund is overseen by its Board of Trustees, a majority of whom are not affiliated with the Investment Management Company. The Trustees meet periodically and review the performance of the Fund with its manager at least quarterly. The Fund's Trustees oversee the general conduct of the Fund's business. The Trustees have retained the Investment Management Company to be the Fund's investment manager, responsible for making investment decisions for the Fund and managing the Fund's other affairs and business. The basis for the Trustees' approval of the Fund's management contract is discussed in the Fund's annual report to shareholders dated October 31, 2008. The Fund pays the Investment Management Company a quarterly management fee for these services based on the Fund's average net assets. The Fund paid the Investment Management Company a management fee (after applicable waivers) of 0.44% of average net assets for the Fund's last fiscal year. The Investment Management Company's address is One Post Office Square, Boston, MA 02109, U.S.A. In selecting portfolio securities for the Fund, the Investment Management Company looks for securities that represent attractive values based on careful issue-by-issue credit analysis and hundreds of on-site visits and other contacts with - 22 - issuers every year. The Investment Management Company is one of the largest managers of high yield and other debt securities in the United States. Portfolio managers. The officers of the Investment Management Company identified below are primarily responsible for the day-to-day management of the Fund's portfolio. Portfolio Joined Employer Positions Over Past Five Years Managers Fund Rob 2003 The Investment Management Deputy Head of Investments Bloemker Company Previously, Chief Investment Officer, Core Fixed 1999-Present Income; Team Leader, Mortgage and Government; Mortgage Specialist Carl Bell 2008 The Investment Management Team Leader, Structured Credit Company Previously, Team Member, Mortgage/Asset Backed 1998-Present Securities Team Kevin 2005 The Investment Management Team Leader, High Grade Credit and Emerging Market Murphy Company Debt 1999-Present Previously, Investment Strategist Michael 2007 The Investment Management Team Leader, Liquid Markets Salm Company Previously, Investment Strategist 1997-Present Raman 2005 The Investment Management Team Leader, Portfolio Construction, and Director of Srivastava Company Quantitative Research 1999-Present Previously, Portfolio Construction Specialist; Quantitative Analyst Other funds managed by the Fund's portfolio managers; compensation. As of January 2, 2009, Mr. Bloemker also served as a portfolio manager of Putnam Absolute Return 100 Fund, Putnam Absolute Return 300 Fund, Putnam American Government Income Fund, Putnam Diversified Income Trust, Putnam Global Income Trust, Putnam Master Intermediate Income Trust, Putnam Premier Income Trust and Putnam U.S. Government Income Trust. Mr. Bell also served as a portfolio manager for Putnam Absolute Return 100 Fund and Putnam Absolute Return 300 Fund, Mr. Murphy also served as a portfolio manager of Putnam Absolute Return 100 Fund, Putnam Absolute Return 300 Fund, Putnam Diversified Income Trust, Putnam Master Intermediate Income Trust and Putnam Premier Income Trust. Mr. Salm also served as a portfolio manager of Putnam Absolute Return 100 Fund, Putnam Absolute Return 300 Fund, Putnam American Government Income Fund, Putnam Global Income Trust and Putnam U.S. Government Income Trust. Mr. Srivastava also served as a portfolio manager of Putnam Absolute Return 100 Fund, Putnam Absolute Return 300 Fund, The George Putnam Fund of Boston and Putnam Global Income Trust. Messrs. Bloemker, Bell, Murphy, Salm and Srivastava may - 23 - also manage other accounts and variable trust funds managed by the Investment Management Company or an affiliate. Fund ownership. The following table shows the dollar ranges of shares of the Fund and all Putnam funds owned by the professionals listed above at the end of the Fund's last two fiscal years, including investments by their immediate family members and amounts invested through retirement and deferred compensation plans. Investment in the Fund by the Trustees and Putnam employees. As of October 31, 2008, all of the Trustees on the Board of Trustees of the Putnam funds owned Fund shares. The table shows the approximate value of investments in the Fund and all Putnam funds as of that date by the Fund's Trustees and Putnam employees, including in each case investments by their immediate family members and amounts invested through retirement and deferred compensation plans. Assets in the Fund Total assets in all Putnam funds Trustees $179,000 $33,000,000 Putnam employees $6,399,000 $396,000,000 Compensation of portfolio managers . The Investment Management Company's goal for its products and investors is to deliver top quartile or better performance over a rolling 3 year period versus peers on a pre-tax basis. For the Fund, the peer group the Investment Management Company compares Fund performance against is the Lipper Corporate Debt Funds A Rated. Each portfolio manager is assigned an industry competitive incentive compensation target for achieving this goal. The target is based in part on the type and amount of assets the individual manages. The target increases or decreases depending on whether the portfolio manager's performance is higher or lower than the top quartile, subject to a maximum increase of 50%, for a portfolio manager who - 24 - outperforms at least 90% of his or her peer group, and a maximum decrease of 100%, for a portfolio manager who outperforms less than 25% of his or her peer group. For example, the target of a portfolio manager who outperforms 50% of his or her peer group would decrease 50%. Investment performance of a portfolio manager is asset-weighted across the products he or she manages. The period over which performance is measured is the lesser of three years or the length of time which the portfolio manager has managed the fund. Actual incentive compensation may be greater or less than a portfolio manager's target, as it takes into consideration team/group performance, qualitative performance factors and other considerations in Putnam's discretion. Incentive compensation includes a cash bonus and may also include grants of restricted stock or options. In addition to incentive compensation, portfolio managers receive fixed annual salaries typically based on level of responsibility and experience. Structure of Fund Management: As described above, the Fund will invest mainly in bonds denominated in U.S. dollars. The Investment Management Company shall faithfully carry out the stated investment objectives of the Fund. In accordance with the Investment Company Act of 1940, the Fund has "fundamental" investment restrictions governing certain of its investment practices, as described below. (a) Investment Team At the Investment Management Company, a fixed income team of about 100 investment professionals is organized into specialized sector teams and integrated research teams with a centralized portfolio construction and risk management platform. The fixed income team is also supported by an independent Currency Investment Unit. - 25 - (b) Investment Process The Putnam fixed income investment process is primarily driven by bottom-up decisions. Each Sector Team is responsible for identifying the opportunities in its specialized area. Sector Teams also hold more formal discussions at weekly/monthly meetings. The idea generated in each sector are discussed and validated by the Sector Team Leaders. Also, the Chief Investment Officer of the fixed income team and the Sector Team Leaders hold a formal weekly meeting - the Core Meeting  to identify the broad investment themes and the top-down sector strategies based on the inputs from each Sector Team. The Portfolio Construction Team integrates the ideas generated by the Sector Specialists along with top - down themes and sector strategies identified at the Core Meeting, and it efficiently sizes each strategy based on Putnam's proprietary risk platform. The Sector Specialists, Sector Team Leaders and Portfolio Construction Specialists are all seated in close proximity on the trading desk, and the trading function is integrated into the portfolio management teams to create a more seamless process from portfolio construction through execution. - 26 - - 27 - Performance & Analytics Team Independently from the Investment Division, the Performance & Analytics Team executes performance measurement of the Fund, and reports to the Management Committee. Legal and Compliance Division Independently from the Investment Division, the Legal and Compliance Division monitors portfolio holdings, trading compliance and Fund investment restriction compliance. These matters are monitored and resolved according to the Investment Management Company's broad-based compliance policies and procedures and applicable legal requirements. The Legal and Compliance Division reports directly to senior management, and not to the Investment Division or other business divisions. Risk & Portfolio Analysis Group Independently from the Investment Division, the Investment Management Company has established an independent Risk & Portfolio Analysis Group which is charged with identifying, monitoring, and assessing risk factors and controls across Putnam's investment activities. This group works closely with Investment Division staff, but is part of the Administrative Division and reports to the Investment Management Company's Chief Administrative Officer. This organizational structure facilitates an independent assessment of risk issues as they arise. Internal and external inspections Various aspects of the operations of the Investment Management Company, including its management of the Fund, are included in the scope of internal audits - 28 - performed by the Investment Management Company's internal audit function, which conducts a broad spectrum of audits developed using a risk-based approach. The internal audit function tracks and tests the remediation of its recommendations, and provides reports to senior management. In addition, various aspects of the internal control environment of the Investment Management Company and its affiliates are subject to review by a third-party audit firm on a periodic basis. As noted above, the Investment Management Company's business operations (including not only investment compliance, but also other key areas such as distribution/sales and operations), are subject to ongoing monitoring by the Investment Management Company's Legal and Compliance Division, which consists of a variety of sub-groups covering different areas of the business. The Investment Management Company is further subject to regulation and inspection by the SEC. All employees of the Investment Management Company are bound by the Investment Management Company's Code of Ethics, which includes certain restrictions on personal investing and disclosure requirements. Additional requirements under the Code of Ethics apply to investment professionals of the Investment Management Company. Compliance with the Code of Ethics is monitored on an ongoing basis by the Legal and Compliance Division. Oversight of third parties Service providers of the Fund (Investor Servicing Agent, Custodian and Sub-Accounting Agent, Principal Underwriter) as described in "1. Nature of the Fund, (B) Structure of the Fund" above, are monitored by the Investment Management Company, through each contract with the relevant third-party provider. These contracts may be terminated under certain circumstances. (Because the Principal Underwriter and Investor Servicing Agent are affiliates of the Investment Management Company, they are subject to the same control and compliance environment as the Investment Management Company and are not third-party service providers.) The Investment Management Company seeks to monitor the level of service provided to the Fund by third-party providers in the first instance through ongoing contacts between Operations professionals of the Investment Management Company and the relevant service providers. (4) Distribution Policy: The Fund normally distributes any net investment income monthly and any net realized capital gains at least annually. The payment of distributions to Japanese investors will be made around the end of each month by Mizuho Investors. - 29 - (5) Restrictions on Investment: Except for the investment restrictions designated as fundamental below, the investment restrictions described in this Securities Registration Statement and the Japanese prospectus are not fundamental investment restrictions. The Trustees may change any non-fundamental restrictions without shareholder approval. As fundamental investment restrictions, which may not be changed without a vote of a majority of the outstanding voting securities, the Fund may not and will not: (a) With respect to 75% of its total assets, invest in securities of any issuer if, immediately after such investment, more than 5% of the total assets of the Fund (taken at current value) would be invested in the securities of such issuer; provided that this limitation does not apply to obligations issued or guaranteed as to interest or principal by the U.S. government or its agencies or instrumentalities or to securities issued by other investment companies. (b) With respect to 75% of its total assets, acquire more than 10% of the outstanding voting securities of any issuer. (c) Borrow money in excess of 33 1/3% of the value of its total assets (not including the amount borrowed) at the time the borrowing is made. (d) Make loans, except by purchase of debt obligations in which the Fund may invest consistent with its investment policies (including without limitation debt obligations issued by other Putnam funds), by entering into repurchase agreements, or by lending its portfolio securities. (e) Purchase or sell real estate, although it may purchase securities of issuers which deal in real estate, securities which are secured by interests in real estate, and securities which represent interests in real estate, and it may acquire and dispose of real estate or interests in real estate acquired through the exercise of its rights as a holder of debt obligations secured by real estate or interests therein. (f) Purchase or sell commodities or commodity contracts, except that the Fund may purchase and sell financial futures contracts and options and may enter into foreign currency exchange transactions and other financial transactions not involving physical commodities. (g) Underwrite securities issued by other persons except to the extent that, in connection with the disposition of its portfolio investments, it may be deemed to be an underwriter under certain U.S. federal securities laws. (h) Purchase securities (other than securities of the U.S. government, its agencies or instrumentalities), if, as a result of such purchase, more than 25% of the Fund's total assets would be invested in any one industry. The Investment Company Act of 1940 provides that a "vote of a majority of the outstanding voting securities" of the Fund means the affirmative vote of the lesser - 30 - of (1) more than 50% of the outstanding Fund shares, or (2) 67% or more of the shares present at a meeting if more than 50% of the outstanding Fund shares are represented at the meeting in person or by proxy. The following non-fundamental investment policies may be changed by the Trustees without shareholder approval: (I) The Fund will not invest in (a) securities which are not readily marketable, (b) securities restricted as to resale (excluding securities determined by the Trustees of the Fund (or the person designated by the Trustees of the Fund to make such determinations) to be readily marketable), and (c) repurchase agreements maturing in more than seven days, if, as a result, more than 15% of the Fund's net assets (taken at current value) would be invested in securities described in (a), (b) and (c) above. (II) The Fund will not acquire any securities of registered open-end investment companies or registered unit investment trusts in reliance on Sections 12(d)(1)(F) or (G) of the Investment Company Act of 1940, as amended. In addition, so long as shares of the Fund are being offered for sale by the Fund in Japan, the Fund has undertaken to the Japanese Securities Dealers Association that the Fund will not: a) invest more than 15% of its net assets in securities that are not traded on an official stock exchange or other regulated market, including, without limitation, the U.S. National Association of Securities Dealers Automated Quotation System (this restriction shall not be applicable to bonds determined by the Investment Management Company to be liquid and for which a market price (including a dealer quotation) is generally obtainable or determinable); b) borrow money in excess of 10% of the value of its total assets; c) make short sales of securities in excess of the Fund's net asset value; and d) together with other mutual funds managed by the Investment Management Company acquire more than 50% of the outstanding voting securities of any issuer. If the undertaking is violated, the Fund will, promptly after discovery of the violation, take such action as may be necessary to cause the violation to cease, which shall be the only obligation of the Fund and the only remedy in respect of the violation. This undertaking will remain in effect as long as shares of the Fund are qualified for offer or sale in Japan and such undertaking is required by the Japanese Securities Dealers Association as a condition of such qualification. Also in connection with the Fund's offering of its shares in Japan, the Fund has adopted the following non-fundamental investment restriction: The Fund will not invest in equity securities or warrants except that the Fund may invest in or hold preferred securities if and to the extent that such securities are - 31 - characterized as debt for purposes of determining the Fund's status as a "bond investment trust" under the Income Tax Law of Japan. There can be no assurance that the Fund will be able to invest in such preferred securities. Notwithstanding the foregoing restriction, the Fund may invest in asset-backed, hybrid and structured bonds and notes. These investments may entail significant risks that are not associated with a similar investment in a traditional debt instrument. The risks of a particular investment of this type will depend upon the terms of the instrument, but may include the possibility of significant changes in the benchmark(s) or the prices of the underlying assets to which the interest rate or return is linked, which may include equity securities. All percentage limitations on investments (other than pursuant to non-fundamental restriction (I)) will apply at the time of the making of an investment and shall not be considered violated unless an excess or deficiency occurs or exists immediately after and as a result of such investment. 3. INVESTMENT RISKS: (1) Risk Factors: A description of the risks associated with the Fund's main investment strategies follows: Interest rate risk. The values of bonds and other debt instruments usually rise and fall in response to changes in interest rates. Declining interest rates generally increase the value of existing debt instruments, and rising interest rates generally decrease the value of existing debt instruments. Changes in a debt instrument's value usually will not affect the amount of interest income paid to the Fund, but will affect the value of the Fund's shares. Interest rate risk is generally greater for investments with longer maturities. Some investments give the issuer the option to call or redeem an investment before their maturity date. If an issuer calls or redeems an investment during a time of declining interest rates, the Fund might have to reinvest the proceeds in an investment offering a lower yield, and therefore might not benefit from any increase in value as a result of declining interest rates. "Premium" investments offer coupon rates higher than prevailing market rates. However, they involve a greater risk of loss, because their values tend to decline over time. Credit risk. Investors normally expect to be compensated in proportion to the risk they are assuming. Thus, debt of issuers with poor credit prospects usually offers higher yields than debt of issuers with more secure credit. Higher-rated investments generally have lower credit risk. - 32 - The Fund invests mostly in investment-grade investments. These are rated at least BBB or its equivalent by a U.S. nationally recognized securities rating agency, or are unrated investments the Investment Management Company believes are of comparable quality. The Fund may also invest its assets in securities rated below investment grade. However, the Fund may not invest in securities that are rated lower than B or its equivalent by each rating agency rating the investment, or are unrated investments the Investment Management Company believes are of comparable quality. The Fund will not necessarily sell an investment if its rating is reduced after the Fund buys it. Investments rated below BBB or its equivalent are below investment grade. This rating reflects a greater possibility that the issuers may be unable to make timely payments of interest and principal and thus default. If this happens, or is perceived as likely to happen, the values of those investments will usually be more volatile and are likely to fall. A default or expected default could also make it difficult for the Fund to sell the investments at prices approximating the values the Fund had previously placed on them. Lower-rated debt usually has a more limited market than higher-rated debt, which may at times make it difficult for the Fund to buy or sell certain debt instruments or to establish their fair value. Credit risk is generally greater for zero-coupon bonds and other investments that are issued at less than their face value and that are required to make payments of interest only at maturity rather than at intervals during the life of the investment. Credit ratings are based largely on the issuer's historical financial condition and the rating agencies' investment analysis at the time of rating. The rating assigned to any particular investment does not necessarily reflect the issuer's current financial condition, and does not reflect an assessment of an investment's volatility or liquidity. Although the Investment Management Company considers credit ratings in making investment decisions, it performs its own investment analysis and does not rely only on ratings assigned by the rating agencies. The Investment Management Company's success in achieving the Fund's investment objective may depend more on its own credit analysis when the Investment Management Company buys lower quality bonds than when it buys higher quality bonds. The Fund may have to participate in legal proceedings involving the issuer. This could increase the Fund's operating expenses and decrease its net asset value. Although investment-grade investments generally have lower credit risk, they may share some of the risks of lower-rated investments. U.S. government investments generally have the least credit risk, but are not completely free of credit risk. While some investments, such as U.S. Treasury obligations and Ginnie Mae certificates, are backed by the full faith and credit of the U.S. government, others are backed only the - 33 - credit of the issuer. Mortgage-backed securities may be subject to the risk that underlying borrowers will be unable to meet their obligations. Prepayment risk. Traditional debt investments typically pay a fixed rate of interest until maturity, when the entire principal amount is due. By contrast, payments on mortgage-backed investments typically include both interest and partial payment of principal. Principal may also be prepaid voluntarily, or as a result of refinancing or foreclosure. The Fund may have to invest the proceeds from prepaid investments in other investments with less attractive terms and yields. Compared to debt that cannot be prepaid, mortgage-backed investments are less likely to increase in value during periods of declining interest rates and have a higher risk of decline in value during periods of rising interest rates. They may increase the volatility of the Fund. Some mortgage-backed investments receive only the interest portion or the principal portion of payments on the underlying mortgages. The yields and values of these investments are extremely sensitive to changes in interest rates and in the rate of principal payments on the underlying mortgages. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Asset-backed securities, which are subject to risks similar to those of mortgage-backed securities, are also structured like mortgage-backed securities, but instead of mortgage loans or interests in mortgage loans, the underlying assets may include such items as motor vehicle installment sales or installment loan contracts, leases of various types of real and personal property and receivables from credit card agreements. Non-U.S. investments . The Fund may invest in U.S. dollar-denominated fixed-income securities of non-U.S. issuers. These non-U.S. investments involve certain special risks. For example, their values may decline in response to unfavorable political and legal developments, unreliable or untimely information, and economic and financial instability. In addition, the liquidity of these investments may be more limited than for most U.S. investments, which means the Investment Management Company may at times be unable to sell them at desirable prices. Non-U.S. settlement procedures may also involve additional risks. These risks are generally greater in the case of developing (also known as emerging) markets, which typically have less developed legal and financial systems. Certain of these risks may also apply to some extent to investments in U.S. companies that are traded in non-U.S. markets, or investments in U.S. companies that have significant non-U.S. operations. Derivatives. Derivatives involve special risks and may result in losses. The successful use of derivatives depends on the Investment Management Company's ability to manage these sophisticated instruments. Some derivatives are "leveraged", - 34 - which means that they provide the Fund with investment exposure greater than the value of the Fund's investment in the derivatives. As a result, these derivatives may magnify or otherwise increase investment losses to the Fund . The risk of loss from a short derivatives position is theoretically unlimited. The prices of derivatives may move in unexpected ways due to the use of leverage or other factors, especially in unusual market conditions, and may result in increased volatility. Other risks arise from the potential inability to terminate or sell derivatives positions. A liquid secondary market may not always exist for the Fund's derivatives positions at any time. In fact, many over-the-counter instruments (investments not traded on an exchange) will not be liquid. Over-the-counter instruments also involve the risk that the other party to the derivative transaction will not meet its obligations. Mortgage-backed and Asset-backed Securities. Mortgage-backed and asset-backed securities are less effective than other types of securities as a means of "locking in" attractive long-term interest rates. One reason is the need to reinvest prepayments of principal; another is the possibility of significant unscheduled prepayments resulting from declines in interest rates. These prepayments would have to be reinvested at lower rates. The automatic interest rate adjustment feature of mortgages underlying ARMs likewise reduces the ability to lock-in attractive rates. As a result, mortgage-backed and asset-backed securities may have less potential for capital appreciation during periods of declining interest rates than other securities of comparable maturities, although they may have a similar risk of decline in market value during periods of rising interest rates. Prepayments may also significantly shorten the effective maturities of these securities, especially during periods of declining interest rates. Conversely, during periods of rising interest rates, a reduction in prepayments may increase the effective maturities of these securities, subjecting them to a greater risk of decline in market value in response to rising interest rates than traditional debt securities, and, therefore, potentially increasing the volatility of the Fund. At times, some mortgage-backed and asset-backed securities will have higher than market interest rates and therefore will be purchased at a premium above their par value. Prepayments may cause losses on securities purchased at a premium. CMOs may be issued by a U.S. government agency or instrumentality or by a private issuer. Although payment of the principal of, and interest on, the underlying collateral securing privately issued CMOs may be guaranteed by the U.S. government or its agencies or instrumentalities, these CMOs represent obligations solely of the private issuer and are not insured or guaranteed by the U.S. government, its agencies or instrumentalities or any other person or entity. - 35 - Prepayments could cause early retirement of CMOs. CMOs are designed to reduce the risk of prepayment for investors by issuing multiple classes of securities, each having different maturities, interest rates and payment schedules, and with the principal and interest on the underlying mortgages allocated among the several classes in various ways. Payment of interest or principal on some classes or series of CMOs may be subject to contingencies or some classes or series may bear some or all of the risk of default on the underlying mortgages. CMOs of different classes or series are generally retired in sequence as the underlying mortgage loans in the mortgage pool are repaid. If enough mortgages are repaid ahead of schedule, the classes or series of a CMO with the earliest maturities generally will be retired prior to their maturities. Thus, the early retirement of particular classes or series of a CMO would have the same effect as the prepayment of mortgages underlying other mortgage-backed securities. Conversely, slower than anticipated prepayments can extend the effective maturities of CMOs, subjecting them to a greater risk of decline in market value in response to rising interest rates than traditional debt securities, and, therefore, potentially increasing their volatility. Prepayments could result in losses on stripped mortgage-backed securities . Stripped mortgage-backed securities are usually structured with two classes that receive different portions of the interest and principal distributions on a pool of mortgage loans. The yield to maturity on an interest only or "IO" class of stripped mortgage-backed securities is extremely sensitive not only to changes in prevailing interest rates but also to the rate of principal payments (including prepayments) on the underlying assets. A rapid rate of principal prepayments may have a measurable adverse effect on the Fund's yield to maturity to the extent it invests in IOs. If the assets underlying the IO experience greater than anticipated prepayments of principal, the Fund may fail to recoup fully its initial investment in these securities. Conversely, principal only or "POs" tend to increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The secondary market for stripped mortgage-backed securities may be more volatile and less liquid than that for other mortgage-backed securities, potentially limiting the Fund's ability to buy or sell those securities at any particular time. The Fund currently does not intend to invest more than 35% of its assets in IOs and POs under normal market conditions. The risks associated with other asset-backed securities (including in particular the risks of issuer default and of early prepayment) are generally similar to those described above for CMOs. In addition, because asset-backed securities generally do not have the benefit of a security interest in the underlying assets that is comparable to a mortgage, asset-backed securities present certain additional risks that are not present - 36 - with mortgage-backed securities. The ability of an issuer of asset-backed securities to enforce its security interest in the underlying assets may be limited. For example, revolving credit receivables are generally unsecured and the debtors on such receivables are entitled to the protection of a number of U.S. state and federal consumer credit laws, many of which give debtors the right to set-off certain amounts owed, thereby reducing the balance due. Automobile receivables generally are secured, but by automobiles, rather than by real property. Asset-backed securities may be collateralized by the fees earned by service providers. The value of asset-backed securities may be substantially dependent on the servicing of the underlying asset and are therefore subject to risks associated with negligence by, or defalcation of, their servicers. In certain circumstances, the mishandling of related documentation may also affect the rights of the security holders in and to the underlying collateral. The insolvency of entities that generate receivables or that utilize the assets may result in added costs and delays in addition to losses associated with a decline in the value of the underlying assets. Risk factors in options transactions . The successful use of the Fund's options strategies depends on the ability of the Investment Management Company to forecast correctly interest rate and market movements. For example, if the Fund were to write a call option based on the Investment Management Company's expectation that the price of the underlying security would fall, but the price were to rise instead, the Fund could be required to sell the security upon exercise at a price below the current market price. Similarly, if the Fund were to write a put option based on the Investment Management Company's expectation that the price of the underlying security would rise, but the price were to fall instead, the Fund could be required to purchase the security upon exercise at a price higher than the current market price. When the Fund purchases an option, it runs the risk that it will lose its entire investment in the option in a relatively short period of time, unless the Fund exercises the option or enters into a closing sale transaction before the option's expiration. If the price of the underlying security does not rise (in the case of a call) or fall (in the case of a put) to an extent sufficient to cover the option premium and transaction costs, the Fund will lose part or all of its investment in the option. This contrasts with an investment by the Fund in the underlying security, since the Fund will not realize a loss if the security's price does not change. The effective use of options also depends on the Fund's ability to terminate option positions at times when the Investment Management Company deems it desirable to do so. There is no assurance that the Fund will be able to effect closing transactions at any particular time or at an acceptable price. If a secondary market in options were to become unavailable, the Fund could no longer engage in closing - 37 - transactions. Lack of investor interest might adversely affect the liquidity of the market for particular options or series of options. A market may discontinue trading of a particular option or options generally. In addition, a market could become temporarily unavailable if unusual events such as volume in excess of trading or clearing capability were to interrupt its normal operations. A market may at times find it necessary to impose restrictions on particular types of options transactions, such as opening transactions. For example, if an underlying security ceases to meet qualifications imposed by the market or the Options Clearing Corporation, new series of options on that security will no longer be opened to replace expiring series, and opening transactions in existing series may be prohibited. If an options market were to become unavailable, the Fund as a holder of an option would be able to realize profits or limit losses only by exercising the option, and the Fund, as option writer, would remain obligated under the option until expiration or exercise. Disruptions in the markets for the securities underlying options purchased or sold by the Fund could result in losses on the options. If trading is interrupted in an underlying security, the trading of options on that security is normally halted as well. As a result, the Fund as purchaser or writer of an option will be unable to close out its positions until options trading resumes, and it may be faced with considerable losses if trading in the security reopens at a substantially different price. In addition, the Options Clearing Corporation or other options markets may impose exercise restrictions. If a prohibition on exercise is imposed at the time when trading in the option has also been halted, the Fund as purchaser or writer of an option will be locked into its position until one of the two restrictions has been lifted. If the Options Clearing Corporation were to determine that the available supply of an underlying security appears insufficient to permit delivery by the writers of all outstanding calls in the event of exercise, it may prohibit indefinitely the exercise of put options. The Fund, as holder of such a put option, could lose its entire investment if the prohibition remained in effect until the put option's expiration. Non-U.S.-traded options are subject to many of the same risks presented by internationally-traded securities. In addition, because of time differences between the United States and various non-U.S. countries, and because different holidays are observed in different countries, non-U.S. options markets may be open for trading during hours or on days when U.S. markets are closed. As a result, option premiums may not reflect the current prices of the underlying interest in the United States. Securities loans . The risks in lending portfolio securities, as with other extensions of credit, consist of possible delay in recovery of the securities or possible loss of rights in the collateral should the borrower fail financially. If a borrower defaults, - 38 - the value of the collateral may decline before the Fund can dispose of it. As a matter of policy, securities loans are made to broker-dealers pursuant to agreements requiring that the loans be continuously secured by collateral consisting of cash or short-term debt obligations at least equal at all times to the value of the securities on loan, "marked-to-market" daily. The borrower pays to the Fund an amount equal to any dividends or interest received on securities lent. The Fund retains all or a portion of the interest received on investment of the cash collateral or receives a fee from the borrower. Although voting rights, or rights to consent, with respect to the loaned securities may pass to the borrower, the Fund retains the right to call the loans at any time on reasonable notice, and it will do so to enable the Fund to exercise voting rights on any matters materially affecting the investment. The Fund may also call such loans in order to sell the securities. The Fund may pay fees in connection with arranging loans of its portfolio securities. Hybrid Instruments. The risks of investing in hybrid instruments reflect a combination of the risks of investing in securities, options, futures and currencies. An investment in a hybrid instrument may entail significant risks that are not associated with a similar investment in a traditional debt instrument that has a fixed principal amount, is denominated in U.S. dollars or bears interest either at a fixed rate or a floating rate determined by reference to a common, nationally published benchmark. The risks of a particular hybrid instrument will depend upon the terms of the instrument, but may include the possibility of significant changes in the benchmark(s) or the prices of the underlying assets to which the instrument is linked. Such risks generally depend upon factors unrelated to the operations or credit quality of the issuer of the hybrid instrument, which may not be foreseen by the purchaser, such as economic and political events, the supply and demand of the underlying assets and interest rate movements. Hybrid instruments may be highly volatile and their use by the Fund may not be successful. Hybrid instruments may bear interest or pay preferred dividends at below market (or even relatively nominal) rates. Alternatively, hybrid instruments may bear interest at above market rates but bear an increased risk of principal loss (or gain). The latter scenario may result if "leverage" is used to structure the hybrid instrument. Leverage risk occurs when the hybrid instrument is structured so that a given change in a benchmark or underlying asset is multiplied to produce a greater value change in the hybrid instrument, thereby magnifying the risk of loss as well as the potential for gain. Hybrid instruments can be an efficient means of creating exposure to a particular market, or segment of a market, with the objective of enhancing total return. For example, a Fund may wish to take advantage of expected declines in interest rates - 39 - in several European countries, but avoid the transaction costs associated with buying and currency-hedging the non-U.S. bond positions. One solution would be to purchase a U.S. dollar-denominated hybrid instrument whose redemption price is linked to the average three year interest rate in a designated group of countries. The redemption price formula would provide for payoffs of less than par if rates were above the specified level. Furthermore, a fund could limit the downside risk of the security by establishing a minimum redemption price so that the principal paid at maturity could not be below a predetermined minimum level if interest rates were to rise significantly. The purpose of this arrangement, known as a structured security with an embedded put option, would be to give the Fund the desired European bond exposure while avoiding currency risk, limiting downside market risk, and lowering transaction costs. Of course, there is no guarantee that the strategy will be successful and the Fund could lose money if, for example, interest rates do not move as anticipated or credit problems develop with the issuer of the hybrid instrument. Hybrid instruments are potentially more volatile and carry greater market risks than traditional debt instruments. Depending on the structure of the particular hybrid instrument, changes in a benchmark may be magnified by the terms of the hybrid instrument and have an even more dramatic and substantial effect upon the value of the hybrid instrument. Also, the prices of the hybrid instrument and the benchmark or underlying asset may not move in the same direction or at the same time. Hybrid instruments may also carry liquidity risk since the instruments are often "customized" to meet the portfolio needs of a particular investor, and therefore, the number of investors that are willing and able to buy such instruments in the secondary market may be smaller than that for more traditional debt securities. Under certain conditions, the redemption value of such an investment could be zero. In addition, because the purchase and sale of hybrid investments could take place in an over-the-counter market without the guarantee of a central clearing organization, or in a transaction between the Fund and the issuer of the hybrid instrument, the creditworthiness of the counterparty of the issuer of the hybrid instrument would be an additional risk factor the Fund would have to consider and monitor. In addition, uncertainty regarding the tax treatment of hybrid instruments under U.S. law may reduce demand for such instruments. Hybrid instruments also may not be subject to regulation by the Commodity Futures Trading Commission, which generally regulates the trading of commodity futures by U.S. persons, the SEC, which regulates the offer and sale of securities by and to U.S. persons, or any other governmental regulatory authority. (2) Management Structure for the Risks: - 40 - The Investment Management Company builds risk management into the investment process. The Investment Management Company identifies areas of potential risk and then puts the policies, procedures and controls in place - including oversight by a Risk Management Committee - to actively manage those risks. 4. FEES AND TAX (1) Sales Charge: (a) Sales Charge overseas (U.S.A.): Class M shares - Initial sales charge of up to 3.25% - Lower sales charges available for investments of $50,000 or more - No deferred sales charge (except on certain redemptions of shares bought without an initial sales charge) - Lower annual expenses, and higher dividends, than class B or C shares (not offered in Japan) because of lower 12b-1 fees - Higher annual expenses, and lower dividends, than class A shares (not offered in Japan) because of higher 12b-1 fees - No conversion to class A shares (not offered in Japan), so future 12b-1 fees do not decline over time - Orders for class M shares of one or more Putnam funds, other than class M shares sold to qualified employee-benefit plans, will be refused when the total value of the purchase, plus existing account balances that are eligible to be linked under a right of accumulation for purchases of class M shares (as described below), is $1,000,000 or more. Investors considering cumulative purchases of $1,000,000 or more should consider whether class A shares (not offered in Japan) would be more advantageous and consult their financial representative. Initial sales charges for class M shares Class M sales charge as a percentage of*: Amount of purchase Net amount Offering at offering price ($) invested price ** Under 50,000 3.36% 3.25% 50,000 but under 100,000 2.30 2.25 100,000 but under 250,000 1.27 1.25 250,000 but under 500,000 1.01 1.00 500,000 but under 1,000,000 1.01 1.00 1,000,000 and above None None * Because of rounding in the calculation of offering price and the number of shares purchased, actual sales charges paid may be more or less than these percentages. - 41 - ** Offering price includes sales charge. The Fund offers two principal ways for the investors to qualify for discounts on initial sales charges on class A and class M shares, often referred to as "breakpoint discounts:"  Right of Accumulation. The investors can add the amount of their current purchases of class A or class M shares of the Fund and other Putnam funds to the value of their existing accounts in the Fund and other Putnam funds. Individuals can also include purchases by, and accounts owned by, their spouse and minor children, including accounts established through different financial advisors. For the investors' current purchases, the investor will pay the initial sales charge applicable to the total value of the linked accounts and purchases, which may be lower than the sales charge otherwise applicable to each of their current purchases. Shares of Putnam money market funds, other than money market fund shares acquired by exchange from other Putnam funds, are not included for purposes of the right of accumulation. To calculate the total value of their existing accounts and any linked accounts, the Fund will use the current maximum public offering price of those shares.  Statement of Intention. A statement of intention is a document in which the investors agree to make purchases of class A or class M shares in a specified amount within a period of 13 months. For each purchase the investors make under the statement of intention, an investor will pay the initial sales charge applicable to the total amount the investors have agreed to purchase. While a statement of intention is not a binding obligation on the investors, if the investors do not purchase the full amount of shares within 13 months, the Fund will redeem shares from their account in an amount equal to the difference between the higher initial sales charge the investors would have paid in the absence of the statement of intention and the initial sales charge investors actually paid. Account types that may be linked with each other to obtain breakpoint discounts using the methods described above include:  Individual accounts  Joint accounts  Accounts established as part of a retirement plan and IRA accounts (some restrictions may apply)  Shares of Putnam funds owned through accounts in the name of the investors' dealer or other financial intermediary (with documentation identifying beneficial ownership of shares)  Accounts held as part of a Section 529 college savings plan managed by the Investment Management Company (some restrictions may apply) In order to obtain a breakpoint discount, investors should inform their financial representatives at the time they purchase shares of the existence of other accounts or purchases that are eligible to be linked for the purpose of calculating the - 42 - initial sales charge. The Fund or the investors' financial representatives may ask for records or other information about other shares held in their accounts and linked accounts, including accounts opened with a different financial representatives. Restrictions may apply to certain accounts and transactions. Further details about breakpoint discounts can be found on the Investment Management Company's website at www.putnam.com/individual by selecting "Mutual Funds." Deferred sales charges. A deferred sales charge of 0.40% may apply to class M shares purchased without a sales charge for certain rollover IRA accounts if redeemed within one year of purchase. Deferred sales charges will be based on the lower of the shares' cost and current Net Asset Value (the "NAV"). Shares not subject to any charge will be redeemed first, followed by shares held longest. The investor may sell shares acquired by reinvestment of distributions without a charge at any time. Distribution (12b-1) plans. The Fund has adopted a distribution plan to pay for the marketing of Fund shares and for services provided to shareholders. The plan provides for payments at the annual rate (based on average net assets) of up to 1.00% on class M shares. The Trustees currently limit payments on class M shares to 0.50% of average net assets. Because these fees are paid out of the Fund's assets on an ongoing basis, they will increase the cost of the investor's investment. For fiscal years 2006, 2007 and 2008, the Principal Underwriter received $65,765, $25,691 and $86,422, respectively, in total front-end sales charges for class M shares, of which it retained $4,638, $1,992 and $6,232, respectively. Payments to dealers. If the investors purchase their shares through a dealer, their dealer generally receives payments from the Principal Underwriter representing some or all of the sales charges and distribution (12b-1) fees, if any. The Principal Underwriter and its affiliates also pay additional compensation to selected dealers in recognition of their marketing support and/or program servicing (each of which is described in more detail below). These payments may create an incentive for a dealer firm or its representatives to recommend or offer shares of the Fund or other Putnam funds to its customers. These additional payments are made by the Principal Underwriter and its affiliates and do not increase the amount paid by the investor or the Fund. The additional payments to dealers by the Principal Underwriter and its affiliates are generally based on one or more of the following factors: average net assets of a fund attributable to that dealer, sales or net sales of a fund attributable to that dealer, or reimbursement of ticket charges (fees that a dealer firm charges its representatives for effecting transactions in Fund shares), or on the basis of a negotiated lump sum payment for services provided. - 43 - Marketing support payments , which are generally available to most dealers engaging in significant sales of Putnam fund shares, are not expected, with certain limited exceptions, to exceed 0.085% of the average assets of Putnam's retail mutual funds attributable to that dealer on an annual basis. These payments are made for marketing support services provided by the dealers, including business planning assistance, educating dealer personnel about the Putnam funds and shareholder financial planning needs, placement on the dealer's preferred or recommended fund company list, and access to sales meetings, sales representatives and management representatives of the dealer. Program servicing payments , which are paid in some instances to third dealers in connection with investments in the Fund by retirement plans and other investment programs, are not expected, with certain limited exceptions, to exceed 0.20% of the total assets in the program on an annual basis. These payments are made for program services provided by the dealer, including participant recordkeeping, reporting, or transaction processing, as well as services rendered in connection with fund/investment selection and monitoring, employee enrollment and education, plan balance rollover or separation, or other similar services. Other payments. The Principal Underwriter and its affiliates may make other payments (including payments in connection with educational seminars or conferences) or allow other promotional incentives to dealers to the extent permitted by SEC and NASD rules and by other applicable laws and regulations. Certain dealers also receive additional payments from the Fund's transfer agent in recognition of subaccounting or other services they provide to shareholders or plan participants who invest in the Fund or other Putnam funds through their retirement plan. These payments are not expected, with certain exceptions for affiliated and unaffiliated entities, to exceed 0.13% of the total assets of such shareholders or plan participants in the Fund or other Putnam funds on an annual basis. An investor's dealer may charge fees or commissions in addition to those disclosed in this document. Investors can also ask their dealer about any payments it receives from the Principal Underwriter and its affiliates and any services their dealer provides, as well as about fees and/or commissions it charges. (b) Sales Charge in Japan: The sales charge in Japan shall be 3.15% (3% after tax deduction) of the amount obtained by deduction of the amount equivalent to 3% of the public offering price from such price (hereinafter referred to as the "Sales Price"). Any amount of the Sales Price, over the net asset value, shall be retained by the Principal Underwriter. The public offering price means the amount calculated by dividing the net asset value by (1- 0.0325) and rounding to three decimal places. 44 - (2) Repurchase Charge: (a) Repurchase Charge overseas (U.S.A.): Not applicable. (b) Repurchase Charge in Japan: Repurchase requests in Japan may be made to Investor Servicing Agent through the Sales Handling Company on a Fund Business Day that is a business day of the Distributor in Japan without a contingent deferred sales charge. (3) Management Fee, etc.: (a) Management Fee Under a Management Contract dated August 3, 2007, the Fund pays a quarterly fee to the Investment Management Company based on the average net assets of the Fund, as determined at the close of each business day during the quarter, at an annual rate of 0.65% of the first $500 million of average net assets, 0.55% of the next $500 million, 0.50% of the next $500 million, 0.45% of the next $5 billion, 0.425% of the next $5 billion, 0.405% of the next $5 billion, 0.39% of the next $5 billion, and 0.38% of any excess thereafter. For the past three fiscal years, pursuant to the management contract, the Fund incurred the following fees: Amount of Amount management fee Management management fee would have been without Fiscal year fee paid waived waivers 2008 $9,154,601 $1,975,034 $11,129,635 2007 $10,676,899 $1,983,863 $12,660,762 2006 $11,940,410 $1,156,893 $13,097,303 Expense limitation . In order to limit expenses, through October 31, 2009 the Investment Management Company has agreed to waive fees and reimburse expenses of the Fund to the extent necessary to ensure that the Fund pays total fund operating expenses at an annual rate that does not exceed the simple average of the expenses of all front-end load funds viewed by Lipper Inc. as having the same investment classification or objective as the Fund (expressed in each case as a percentage of average net assets). For these purposes, total fund operating expenses of both the Fund and the Lipper category average will be calculated without giving effect to 12b-1 fees or any expense offset and brokerage service arrangements that may reduce Fund expenses, the Lipper category average will be calculated by Lipper each calendar quarter in accordance with Lipper's standard method for comparing fund expenses based on expense information for the most recent fiscal year of each fund included in that category, and the expense limitation will be updated as of the first - 45 - business day after Lipper publishes the category average (generally shortly after the end of each calendar quarter). Fee waivers for investments in affiliated fund. The Fund invested a portion of its assets in Putnam Prime Money Market Fund. In connection with such investment, management fees paid by the Fund were reduced by an amount equal to the management and administrative services fees paid by Putnam Prime Money Market Fund with respect to assets invested by the Fund in Putnam Prime Money Market Fund. This reduction is reflected in Amount of Management Fee Waived in the table above. Fee for investment in other funds. The Fund invests a portion of its assets in Federated Prime Obligations Fund. Based upon the most recent financials for Federated Prime Obligations Fund, each asset invested in such fund is charged a rate 0.20% per annum. (b) Custodian Fee and Charges of the Investor Servicing Agent Effective January 1, 2007, the Fund retained State Street Bank and Trust Company ("State Street"), 2 Avenue de Lafayette, Boston, Massachusetts 02111, as its custodian. State Street is responsible for safeguarding and controlling the Fund's cash and securities, handling the receipt and delivery of securities, collecting interest and dividends on the fund's investments, serving as the Fund's foreign custody manager, providing reports on foreign securities depositaries, making payments covering the expenses of the Fund and performing other administrative duties. State Street does not determine the investment policies of the Fund or decide which securities the Fund will buy or sell. State Street has a lien on the Fund's assets to secure charges and advances made by it. State Street, the Fund's Custodian, shall be entitled to receive, out of the assets of the Fund, reasonable compensation for its services and expenses as Custodian, as agreed from time to time between the Fund and the Custodian, not including fees paid by the Custodian to any sub-custodian, payable monthly based on the average daily total net assets of the Fund during the relevant month. Any reasonable disbursements and out-of-pocket expenses (including without limitation telephone, telex, cable and postage expenses) incurred by the Custodian, and any custody charges of banks and financial institutions to whom the custody of assets of the Fund is entrusted, will be borne by the Fund. The Fund pays State Street an annual fee based on the Fund's assets held with State Street and on securities transactions processed by State Street and reimburses them for certain out-of pocket expenses. The Fund made payments to Putnam Fiduciary Trust Company ("PFTC"), the Fund's previous custodian, in 2007 for - 46 - managing the transition of custody services from PFTC to State Street and for providing oversight services. The Fund may from time to time enter into brokerage arrangements that reduce or recapture fund expenses, including custody expenses. The Fund also has an offset arrangement that may reduce the Fund's custody fee based on the amount of cash maintained by its custodian. The Fund will pay to the Investor Servicing Agent, such fee, out of the assets of the Fund, as is mutually agreed upon in writing from time to time, in the amount, at the time and in the manner of payment mutually agreed. For the fiscal year ended on October 31, 2008, the Fund incurred $5,439,448 and $118,365, respectively in fees and out-of-pocket expenses for investor servicing and custody services provided by PFTC and State Street, and the Fund's expenses were reduced by $382,527 under the expense offset arrangement between PFTC and State Street. (c) Fees under Class M Distribution Plan The Class M distribution plan provides for payments by the Fund to the Principal Underwriter at the annual rate of up to 1.00% of average net assets attributable to Class M shares. The Trustees currently limit payments under the Class M plan to the annual rate of 0.50% of such assets. Because these fees are paid out of assets of the Fund, on an outgoing basis, they will increase the cost of an investor' investments. Mizuho Investors and other dealers are paid from the 0.50% that the Fund pays the Principal Underwriter. Payments under the plan are intended to compensate the Principal Underwriter for services provided and expenses incurred by it as principal underwriter of the Fund's shares, including the payments to dealers mentioned above. Putnam Retail Management may suspend or modify such payments to dealers. For the fiscal year ending on October 31, 2008, the Fund paid fees to the Principal Underwriter under the distribution plan of $1,128,573 for Class M shares. (4) Other Expenses: The Fund pays all expenses not assumed by the Investment Management Company, including Trustees' fees, auditing, legal, custodial, investor servicing and shareholder reporting expenses, and payments under its distribution plans (which differ by the relevant class of shares). The Fund also reimburses the Investment Management Company for administrative services during fiscal 2008, including compensation and related expenses of certain Fund officers and contributions to the Putnam Investments Profit Sharing Retirement Plan for their benefit and their staff who provide administrative services. The total reimbursement is determined annually by the Trustees and was $51,847 for fiscal 2008, of which $41,968 represents a portion of total reimbursement for compensation and contributions. - 47 - The Trustees are responsible for generally overseeing the conduct of Fund business. Subject to such policies as the Trustees may determine, the Investment Management Company furnishes a continuing investment program for the Fund and makes investment decisions on its behalf. Subject to the control of the Trustees, the Investment Management Company also manages the Fund's other affairs and business. The basis for the Trustees' approval of the Fund's management contract is discussed in the Fund's annual report to shareholders dated October 31, 2008. The table below shows the value of each Trustee's holdings in the Fund and in all of the Putnam funds as of December 31, 2008. Aggregate dollar range of shares Name of Trustee Dollar range of Putnam held in all of the Putnam funds Income Fund shares owned overseen by Trustee *Ravi Akhoury N/A N/A Jameson A. Baxter $10,001-$50,000 over $100,000 Charles B. Curtis $1-$10,000 over $100,000 Robert J. Darretta $1-$10,000 over $100,000 Myra R. Drucker $1-$10,000 over $100,000 John A. Hill over $100,000 over $100,000 Paul L. Joskow $1-$10,000 over $100,000 Elizabeth T. Kennan $1-$10,000 over $100,000 Kenneth R. Leibler $1-$10,000 $50,001- $100,000 Robert E. Patterson $10,001-$50,000 over $100,000 George Putnam, III $10,001-$50,000 over $100,000 Richard B. Worley $1-$10,000 $50,001- $100,000 **Charles E. Haldeman, Jr. $10,001-$50,000 over $100,000 **Robert L. Reynolds $1-$10,000 over $100,000 * Elected to the Board of Trustees after December 31, 2008. ** Trustees who are "interested persons" (as defined in the Investment Company Act of 1940) of the Fund, the Investment Management Company and/or the Principal Underwriter. Messrs. Haldeman and Reynolds are deemed "interested persons" by virtues of their positions of the Fund, the Investment Management Company and/or the Principal Underwriter. As of July 2008, Mr. Reynolds is the President and Chief Executive Officer of Putnam, LLC ("Putnam Investments"). Mr. Haldeman is the President of the Fund and each of the other Putnam funds and is Chairman of Putnam Investments. Prior to July 2008, he was the President and Chief Executive Officer of Putnam Investments. None of the other Trustees is an "interested person." Each independent Trustee of the Fund receives an annual retainer fee and additional fees for each Trustees meeting attended, for attendance at industry seminars and for certain compliance-related services. Independent Trustees who serve on board committees receive additional fees for attendance at certain committee meetings and for special services rendered in that connection. Independent Trustees also are reimbursed for costs incurred in connection with their services, including costs of travel, seminars and educational materials. All of the current independent Trustees of the Fund are Trustees of all the Putnam funds and receive fees for their services. The Trustees periodically review their fees to ensure that such fees continue to be appropriate in light of their responsibilities as well as in relation to fees paid to trustees of other mutual fund complexes. The Board Policy and Nominating - 48 - Committee, which consists solely of independent Trustees of the Fund, estimates that committee and Trustee meeting time, together with the appropriate preparation, requires the equivalent of at least three business days per Trustee meeting. The standing committees of the Board of Trustees, and the number of times each committee met during the Fund's fiscal year, are shown in the table below: Audit and Compliance Committee 12 Board Policy and Nominating Committee 10 Brokerage Committee 6 Communications, Service and Marketing Committee 7 Contract Committee 12 Distributions Committee 11 Executive Committee 1 Investment Oversight Committees 27 Investment Oversight Coordinating Committee 11 Pricing Committee 7 The following table shows the year each Trustee was first elected a Trustee of the Putnam funds, the fees paid to each Trustee by the Fund for fiscal 2008, and the fees paid to each Trustee by all of the Putnam funds during calendar year 2008: COMPENSATION TABLE Pension or Estimated retirement annual Total Aggregate benefits benefits from compensation compensation accrued as all Putnam from all from the part of Fund funds upon Putnam funds Trustees/Year Fund expenses retirement (2) Ravi Akhoury/2009 N/A N/A N/A N/A Jameson A. Baxter/1994 $ 4,772 $ 595 $ 110,500 $ 295,000 Charles B. Curtis/2001 4,694 430 113,900 280,000 Robert J. Darretta/2007 4,618 N/A N/A 295,000 Myra R. Drucker/2004 4,772 N/A N/A 295,500 Charles E. Haldeman, Jr./2004 0 N/A N/A 0 John A. Hill/1985 (3) 5,705 992 161,700 393,439 Paul L. Joskow/1997 4,772 393 113,400 290,000 Elizabeth T. Kennan/1992 4,772 818 108,000 295,000 Kenneth R. Leibler/2006 4,772 N/A N/A 295,000 Robert E. Patterson/1984 4,772 549 106,500 295,000 George Putnam, III/1984 4,772 482 130,300 295,000 Robert L. Reynolds/2008 0 N/A N/A 0 W. Thomas Stephens/1997 1,593 498 107,100 72,500 Richard B. Worley/2004 4,772 N/A N/A 295,000 Estimated benefits for each Trustee are based on Trustee fee rates for calendar years 2003, 2004 and 2005. (2) As of December 31, 2008, there were 103 funds in the Putnam family. For Mr. Hill, amounts shown also include compensation for service through June 25, 2008 as Chairman of TH Lee, Putnam Emerging Opportunities Portfolio, a closed-end fund advised by an affiliate of the Investment Management Company. - 49 - (3) Certain Trustees are also owed compensation deferred pursuant to a Trustee Compensation Deferral Plan. As of October 31, 2008, the total amounts of deferred compensation payable by the fund, including income earned on such amounts, to these Trustees were: Ms. Baxter-$12,422, Ms. Drucker-$2,558, Mr. Hill-$48,570, Dr. Joskow-$11,424, and Dr. Kennan-$1,759. (4) Includes additional compensation to Mr. Hill for service as Chairman of the Trustees of the Funds. (5) Mr. Akhoury was elected to the Board of Trustees of the Putnam funds on February 13, 2009. (6) Mr. Reynolds was elected to the Board of Trustees of the Putnam funds on September 12, 2008. (7) Mr. Stephens retired from the Board of Trustees of the Putnam funds on March 31, 2008. Under a Retirement Plan for Trustees of the Putnam funds (the "Plan") each Trustee who retires with at least five years of service as a Trustee of the funds is entitled to receive an annual retirement benefit equal to one-half of the average annual attendance and retainer fees paid to such Trustee for calendar years 2003, 2004 and 2005. This retirement benefit is payable during a Trustee's lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. A death benefit, also available under the Plan, ensures that the Trustee and his or her beneficiaries will receive benefit payments for the lesser of an aggregate period of (i) ten years or (ii) such Trustee's total years of service. The Plan Administrator (currently the Board Policy and Nominating Committee) may terminate or amend the Plan at any time, but no termination or amendment will result in a reduction in the amount of benefits (i) currently being paid to a Trustee at the time of such termination or amendment, or (ii) to which a current Trustee would have been entitled had he or she retired immediately prior to such termination or amendment. The Trustees have terminated the Plan with respect to any Trustee first elected to the board after 2003. The Investment Management Company places all orders for purchases and sales of the Fund's portfolio securities. In selecting broker-dealers, the Investment Management Company may consider research and brokerage services furnished to it and its affiliates. As a matter of policy, the Investment Management Company is not permitted to consider sales of shares of the fund (or of the other Putnam funds) as a factor in the selection of broker-dealers to execute portfolio transactions for the Fund. The following table shows brokerage commissions paid during the fiscal years indicated: Fiscal Year Brokerage commissions 2008 $475,931 2007 $181,506 2006 $235,375 The portfolio turnover rate for the Fund's 2008 fiscal year was higher than the portfolio turnover rate for the Fund's prior two fiscal years due to increased trading activity and market conditions. At the end of fiscal 2008, the Fund held securities of the Fund's regular broker-dealers as follows: Broker-dealers or affiliates Value ($) - 50 - Barclays PLC $1,058,400 Bear Stearns Cos., (The) 7,474,144 Citigroup, Inc. 8,119,193 Goldman Sachs Group, Inc. (The) 4,916,833 JPMorgan Chase & Co. 76,252 Merrill Lynch & Co., Inc. 5,341,620 For the fiscal year ending on October 31, 2008, the Fund paid $2,491,327 in total other expenses, including payments under its distribution plans, but excluding management fees, investor servicing agent expenses and custodian expenses. (5) Tax Treatment of Shareholders in Japan: The Fund intends to qualify as a "bond investment trust." On that basis, the tax treatment of shareholders in Japan of would be as follows: (1) Distributions to be made by the fund will be treated as distributions made by a publicly offered, domestic public and corporate bond investment trust. (2) Distributions (including differences (in terms of the Fund's currency) between the redemption amount and the amount equal to capital of the Fund (hereinafter the same shall apply)) to be made by the Fund to Japanese individual shareholders will be subject to the separate taxation from other income in Japan (i.e. 20% withholding tax (15% income tax and 5% local tax)). In this case, no report concerning payments will be filed with the Japanese tax authority. (3) Distributions to be made by the Fund to Japanese corporate shareholders will be subject to withholding of income tax in Japan (i.e., 20% withholding tax (15% income tax and 5% local taxes)). In certain case, a report concerning payments will be filed with the chief of the tax office. (4) In general, distributions from the Fund are subject to withholding of U.S. federal income tax at a reduced rate of 10% under the United States-Japan tax treaty. The amount withheld as U.S. federal income tax may be applied for foreign tax credit in Japan. Notwithstanding the above, distributions of certain properly designated "capital gain dividends," "interest-related dividends," and "short-term capital gain dividends" (as such terms are defined under the United States Internal Revenue Code of 1986, as amended the "Code") will generally not be subject to withholding of U.S. federal income tax. Furthermore, special tax rules may apply to distributions by the Fund of gain attributable to certain "U.S. real property interests." Shareholders should consult their own tax advisor to determine the suitability of shares of the Fund as an investment. - 51 - (5) The Japanese withholding tax imposed on distributions as referred to in (2) and (3) above will be collected by way of the so-called "balance collection method", so that only the amount equivalent to 20% of the distribution before U.S. withholding tax less the amount of U.S. withholding tax withheld will be collected in Japan. (6) The provisions of Japanese tax laws giving the privilege of a certain deduction from taxable income to corporations, which may apply to distributions paid by a domestic corporation, shall not apply. (7) Capital gains and losses arising from purchase and sale, and repurchase of the shares, shall be treated in the same way as those arising from purchase and sale of a publicly offered, domestic public and corporate bond investment trust, and no tax will be levied on individual shareholders for their capital gains. This Fund intends to qualify as a publicly offered, foreign government and corporate bond fund under the tax law. There is a possibility, however, that other treatment may be made due to judgment by the tax authority in the future. Also, the taxation treatment described above is subject to other changes of law or practice. To ensure compliance with requirements imposed by the United States Internal Revenue Service, you are hereby notified that the United States tax advice contained herein (i) is written in connection with the promotion or marketing by the Fund of the transactions or matters addressed herein, and (ii) is not intended or written to be used, and cannot be used by any taxpayer, for the purpose of avoiding United States tax penalties. Each taxpayer should seek advice based on the taxpayer's particular circumstances from an independent tax advisor. - 52 - 5. STATUS OF INVESTMENT FUND (1) Diversification of Investment Fund: (As of January 31, 2009) Types of Assets Name of Country Total U.S. Dollars Investment Ratio (%) US Government & Agency Obligations U.S. Government Agency Mortgage Obligations United States 789,074,187 90.44 U.S. Government Guaranteed United States 31,103,467 3.57 Mortgage Obligations US Government & Agency Obligations Sub-total 820,177,654 94.01 Collateralized Mortgage ObligationsUnited States 401,018,049 45.96 Cayman Islands 1,585,965 0.18 Sub-total 402,604,014 46.15 Corporate Bonds and Notes United States 163,013,274 18.68 United Kingdom 16,064,715 1.84 Canada 5,195,699 0.60 Luxembourg 2,877,162 0.33 France 1,950,722 0.22 Cayman Islands 1,881,763 0.22 Netherlands 1,062,059 0.12 Spain 1,051,272 0.12 Jersey 747,836 0.09 Belgium 471,176 0.05 Sub-total 194,315,678 22.27 Asset Backed Securities United States 80,036,479 9.17 Cayman Islands 4,571,661 0.52 United Kingdom 55,307 0.01 Sub-total 84,663,447 9.70 Purchased Options United States 80,375,623 9.21 Senior Loans United States 8,236,666 0.94 Municipal Bonds United States 4,634,563 0.53 Cash, Deposit and Other Assets (After deduction of liabilities) (722,547,199) -82.82 Total 872,460,446 100.00 (Net Asset Value) (JPY 78,129 million) Note 1: Investment ratio is calculated by dividing each asset at its market value by the total Net Asset Value of the Fund. The same applies hereinafter. Note 2: Details of the rating for the bonds invested by the Fund as of the end of January, 2009 are as follows: Rating AAA AA A BBB BB B CCC and Other Total Below Percentage (%) 66.42 4.69 10.49 12.43 2.01 2.20 1.76 0.00 100.00 (2) Investment Assets: (a) Names of Major Portfolio (Top 30 including the Equity Shares, Bonds, Options, etc.): Please refer to the attached EXCEL Sheet (Top 30). - 53 - (b) Investment Real Estate: Not applicable (as of the end of January, 2009). (c) Other Major Investment Assets: Not applicable (as of the end of January, 2009). - 54 - (3) Results of Past Operations: (a) Record of Changes in Net Assets (Class M Shares): Record of changes in net assets at the end of the following fiscal years and at the end of each month within a one year prior to the end of January, 2009 is as follows: Total Net Asset Value Net Asset Value per Share Dollar Yen (thousands) (millions) Dollar Yen 5th Fiscal Year 1,623,061 145,345 6.41 574 (October 31, 1999) 6th Fiscal Year 1,066,539 95,509 6.25 560 (October 31, 2000) 7th Fiscal Year 1,024,351 91,731 6.64 595 (October 31, 2001) 8th Fiscal Year 1,465,393 131,226 6.54 586 (October 31, 2002) 9th Fiscal Year 884,380 79,196 6.63 594 (October 31, 2003) 10th Fiscal Year 556,725 49,855 6.80 609 (October 31, 2004) 11th Fiscal Year 420,886 37,690 6.66 596 (October 31, 2005) 12th Fiscal Year 331,997 29,730 6.67 597 (October 31, 2006) 13th Fiscal Year 253,457 22,697 6.68 598 (October 31, 2007) 14th Fiscal Year 167,743 15,021 5.28 473 (October 31, 2008) 2008 End of February 239,121 21,413 6.61 592 March 233,212 20,884 6.50 582 April 229,728 20,572 6.45 578 May 226,731 20,304 6.43 576 June 221,311 19,818 6.35 569 July 210,658 18,864 6.26 561 August 202,888 18,169 6.18 553 September 189,028 16,927 5.87 526 October 167,743 15,021 5.28 473 November 145,088 12,993 4.61 413 December 153,474 13,744 4.91 440 2009 End of January 160,703 14,391 5.13 459 (Note) Operations of Class M Shares were commenced on December 14, 1994. - 55 - In addition, as of December 14, 1994 the total net asset value was $1,005 (JPY 89,998) and net asset value per share of Class M Shares was $6.50 (JPY 582). (b) Record of Changes in Distributions Paid (Class M Shares): Period Amount of Dividend paid per Share 5th Fiscal Year (11/1/1998-10/31/1999) $0.41 (JPY 37) 6th Fiscal Year (11/1/1999-10/31/2000) $0.41 (JPY 37) 7th Fiscal Year (11/1/2000-10/31/2001) $0.40 (JPY 36) 8th Fiscal Year (11/1/2001-10/31/2002) $0.34 (JPY 30) 9th Fiscal Year (11/1/2002-10/31/2003) $0.24 (JPY 21) 10th Fiscal Year (11/1/2003-10/31/2004) $0.18 (JPY 16) 11th Fiscal Year (11/1/2004-10/31/2005) $0.20 (JPY 18) 12th Fiscal Year (11/1/2005-10/31/2006) $0.27 (JPY 24) 13th Fiscal Year (11/1/2006-10/31/2007) $0.31 (JPY 28) 14th Fiscal Year (11/1/2007-10/31/2008) $0.45 (JPY 40) (Note) Record of distribution paid from March 2007 to February 2009 are as follows: Net Asset Value per Share as of the Record Date Dividend Record Date Month/Year Dollar Yen Dollar Yen 2007 End of March 0.026 2.328 3/15/07 6.73 603 April 0.026 2.328 4/16/07 6.68 598 May 0.026 2.328 5/16/07 6.68 598 June 0.025 2.239 6/18/07 6.57 588 July 0.025 2.239 7/23/07 6.61 592 August 0.026 2.328 8/20/07 6.65 596 September 0.026 2.328 9/18/07 6.67 597 October 0.026 2.328 10/18/07 6.70 600 November 0.026 2.328 11/16/07 6.69 599 December 0.072 6.448 12/18/07 6.67 597 2008 End of January 0.028 2.507 1/17/08 6.72 602 February 0.028 2.507 2/15/08 6.64 595 March 0.028 2.507 3/17/08 6.54 586 April 0.038 3.403 4/18/08 6.43 576 May 0.038 3.403 5/19/08 6.52 584 June 0.038 3.403 6/18/08 6.37 570 July 0.038 3.403 7/18/08 6.25 560 August 0.038 3.403 8/18/08 6.22 557 September 0.038 3.403 9/18/08 6.07 544 October 0.038 3.403 10/20/08 5.62 503 November 0.038 3.403 11/18/08 5.07 454 December 0.038 3.403 12/18/08 4.67 418 2009 End of January 0.038 3.403 1/16/09 5.09 456 February 0.038 3.403 2/18/09 5.15 461 (c) Record of Changes in Return Rate (Class M Shares) Record of changes in Return Rate during the following fiscal years is as follows: - 56 - Period Annual Return 5th Fiscal Year (11/1/1998-10/31/1999) -0.26% 6th Fiscal Year (11/1/1999-10/31/2000) 4.05% 7th Fiscal Year (11/1/2000-10/31/2001) 13.10% 8th Fiscal Year (11/1/2001-10/31/2002) 3.77% 9th Fiscal Year (11/1/2002-10/31/2003) 5.12% 10th Fiscal Year (11/1/2003-10/31/2004) 5.40% 11th Fiscal Year (11/1/2004-10/31/2005) 0.84% 12th Fiscal Year (11/1/2005-10/31/2006) 4.38% 13th Fiscal Year (11/1/2006-10/31/2007) 4.86% 14th Fiscal Year (11/1/2007-10/31/2008) 15.19% *Return Rate (%) [ [ Ending NAV x A] ] / Beginning NAV]  1 "A" shall be obtained by multiplying together all the amounts of such dividend as distributed during the period divided by the net asset value per share on the ex-dividend day of the relevant distribution plus 1. Provided that Beginning NAV, except for the 1st fiscal year, means net asset value per share at the end of the fiscal year immediately preceding the relevant fiscal year, and Ending NAV means net asset value per share at the end of the relevant fiscal year. 6. OUTLINE OF PROCEDURES, ETC. [To be inserted the summary for Part III. "II. PROCEDURES, ETC."] 7. OUTLINE OF ADMINISTRATION AND MANAGEMENT [To be inserted the summary for Part III. "III. ADMINISTRATION AND MANAGEMENT"] II. INFORMATION ON FINANCIAL HIGHLIGHTS [To be inserted the summary for Part III., "IV. FINANCIAL CONDITIONS OF THE FUND" ("1. Statement of Operations (Balance Sheet)" and "2. Statement of Asset and Liabilities").] III. SUMMARY OF INFORMATION CONCERNING FOREIGN INVESTMENT FUND SECURITIES 1. Transfer of the Shares The transfer agent for the registered share certificates is Putnam Investor Services, Inc., One Post Office Square, Boston, Massachusetts 02109, U. S. A. The Japanese investors who entrust the custody of their shares to a Sales Handling Company shall have their shares transferred under the responsibility of such company, and the other investors shall make their own arrangements. No fee is chargeable for the transfer of shares. 2. There are no annual shareholders' meetings. Special shareholders' meeting may be held from time to time as required by the Agreement and Declaration of Trust and the Investment Company Act of 1940. The Fund has voluntarily undertaken to hold a shareholder meeting at which the Board of Trustees would be elected every five years beginning in 2004. - 57 - 3. No special privilege is granted to Shareholders. The acquisition of Shares by any person may be restricted. IV. ITEMS OF DETAILED INFORMATION CONCERNING THE FUND The Items of DETAILED INFORMATION CONCERNING THE FUND are as follows: I. ADDITIONAL INFORMATION CONCERNING THE FUND 1. History of the Fund 2. Outline of Laws Regulating the Fund in the Jurisdiction Where Established 3. Outline of the Supervisory Authority II. PROCEDURES, ETC. 1. Subscription Procedures 2. Repurchase Procedures III. MANAGEMENT AND ADMINISTRATION 1. Outline of Management of Assets, Etc. (1) Valuation of Assets (2) Custody of Shares (3) Duration Period (4) Accounting Period (5) Miscellaneous 2. Outline of Disclosure System 3. Rights By Shareholders, Etc. (1) Rights By Shareholders, Etc. (2) Foreign Exchange Control in the United States (3) Agent in Japan (4) Jurisdiction IV. FINANCIAL CONDITIONS OF THE FUND 1. Financial Statements 2. Conditions of the Fund V. RECORD OF SALES AND REPURCHASES - 58 - PART III. DETAILED INFORMATION CONCERNING THE FUND I. ADDITIONAL INFORMATION CONCERNING THE FUND 1. History of the Fund: October 13, 1954: Organization of the Fund as a Massachusetts corporation. August 13, 1982: Organization of the Fund as a Massachusetts business trust. Adoption of the Agreement and Declaration of Trust. April 7, 1989: Adoption of the Amended and Restated Agreement and Declaration of Trust. 2. Outline of Laws Regulating the Fund in the Jurisdiction Where Established: The Fund was created under, and is subject to, the laws of the Commonwealth of Massachusetts. The sale of the Fund's shares is subject to, among other things, the Securities Act of 1933, as amended, and certain state securities laws. The Fund also intends to qualify each year and elect to be taxed as a regulated investment company under the U.S. Internal Revenue Code of 1986, as amended and the regulations thereunder. The following is a broad outline of certain of the principal statutes regulating the operations of the Fund in the U.S.: a. Massachusetts General Laws, Chapter 182 - Voluntary Associations and Certain Trusts: Chapter 182 provides in part as follows: A copy of the declaration of trust must be filed with the Secretary of The Commonwealth of Massachusetts and with the Clerk of the City of Boston. Any amendment of the declaration of trust must be filed with the Secretary and the Clerk within thirty days after the adoption of such amendment. A trust must annually file with the Secretary of The Commonwealth on or before June 1, a report providing the name of the trust, its address, number of shares outstanding and the names and addresses of its trustees. Penalties may be assessed against the trust for failure to comply with certain of the provisions of Chapter 182. b. Investment Company Act of 1940: The Investment Company Act of 1940, as amended (the "1940 Act"), in general, requires investment companies to register as such with the U.S. Securities and Exchange Commission (the "SEC"), and to comply with a number of substantive regulations of their operations. The 1940 Act requires an investment company, among other things, to provide periodic reports to its shareholders. - 59 - c. Securities Act of 1933: The Securities Act of 1933, as amended (the "1933 Act"), regulates many sales of securities. The 1933 Act, among other things, imposes various registration requirements upon sellers of securities and provides for various liabilities for failures to comply with its provisions or in respect of other specified matters. d. Securities Exchange Act of 1934: The Securities Exchange Act of 1934, as amended (the "1934 Act"), regulates a variety of matters involving, among other things, the secondary trading of securities, periodic reporting by the issuers of securities, and certain of the activities of transfer agents and brokers and dealers. e. The U.S. Internal Revenue Code of 1986: The Fund intends to qualify as a "regulated investment company" for federal income tax purposes and to meet all other requirements necessary for it to be relieved of federal taxes on income and gains it distributes to shareholders. f. Other laws: The Fund is subject to the provisions of other laws, rules, and regulations applicable to the Fund or its operations, such as, for example, various state laws regarding the sale of the Fund's shares. 3. Outline of the Supervisory Authorities: Among the regulatory authorities having jurisdiction over the Fund or certain of its operations are the SEC and state regulatory agencies or authorities. a. The SEC has broad authority to oversee the application and enforcement of the federal securities laws, including the 1940 Act, the 1933 Act, and the 1934 Act, among others, to the Fund. The 1940 Act provides the SEC broad authority to inspect the records of investment companies, to exempt investment companies or certain practices from the provisions of the Act, and otherwise to enforce the provisions of the Act. b. State authorities typically have broad authority to regulate the offering and sale of securities to their residents or within their jurisdictions and the activities of brokers, dealers, or other persons directly or indirectly engaged in related activities. II. PROCEDURES, ETC. 1. Sales Procedures, Etc.: (1) Sales Procedures in the United States - 60 - Investors residing in the United States can open a Fund account with as little as $500. The minimum investment is waived if the investors make regular investments weekly, semi-monthly, or monthly through automatic deductions from their bank checking or savings account. Although, the Investment Management Company is currently waiving the minimum, it reserves the right to reject initial investments under the minimum in its discretion. The Fund sells its shares at the offering price, which is the NAV plus any applicable sales charge. The investor's financial representative or the Investor Servicing Agent generally must receive the investor's completed buy order before the close of regular trading on the New York Exchange ("NYSE") for the investor's shares to be bought at that day's offering price. Investors can open an account: * Through a financial representative. The investor's representative will be responsible for furnishing all necessary documents to the Investor Servicing Agent, and may charge the investor for his or her services. Alternatively, investors may request an account application from the Investor Servicing Agent. Investors should simply complete the application and write a check for the amount the investors wish to invest, payable to the Fund, then return the check and completed form to the Investor Servicing Agent. * Through systematic investing. Investors may make regular investments weekly, semi-monthly or monthly through automatic deductions from the investors' bank checking or savings account. Application forms are available through the investors' representative or by calling the Investor Servicing Agent at 1-800-225-1581. * Through an investor's employer's retirement plan. If the investors participate in a retirement plan that offers the Fund, investors should consult their employer for information on how to purchase shares of the Fund through the plan, including any restrictions or limitations that may apply. Mutual funds must obtain and verify information that identifies investors opening new accounts. If the Fund is unable to collect the required information, the Investor Servicing Agent may not be able to open the investor's fund account. Investors must provide their full name, residential or business address, Social Security or tax identification number, and date of birth. Entities, such as trusts, estates, corporations and partnerships, must also provide other identifying information. The Investor Servicing Agent may share identifying information with third parties for the purpose of verification. If the Investor Servicing Agent cannot verify identifying information after opening an investor's account, the Fund reserves the right to close an investor's account. - 61 - Other methods of making subsequent investments for investors residing in the U.S.: Via the Internet or phone .
